          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 1 of 64



IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

REYNOLDS CONSUMER PRODUCTS LLC; and
SOUTHWIRE COMPANY, LLC,

                  Plaintiffs,

         v.
                                                  Case No. 1:16-CV-5955-PAE
GLENCORE AG; GLENCORE, LTD.; GLENCORE
INTERNATIONAL AG; GOLDMAN SACHS &                 FIRST AMENDED
CO.; GOLDMAN SACHS INTERNATIONAL;                 COMPLAINT
HENRY BATH LLC; J. ARON & COMPANY;
JPMORGAN CHASE BANK, N.A.; JP MORGAN
SECURITIES PLC; METRO INTERNATIONAL               JURY TRIAL DEMANDED
TRADE SERVICES, LLC; MITSI HOLDINGS LLC;
ACCESS WORLD (USA) LLC; ACCESS WORLD
AG; and ACCESS WORLD (VLISSINGEN) BV.

                  Defendants.




{00404153.DOCX; 1}32851621.4
             Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 2 of 64




                                                         Table of Contents
INTRODUCTION ...........................................................................................................................5

PARTIES .........................................................................................................................................8

VENUE AND JURISDICTION ....................................................................................................13

FACTUAL ALLEGATIONS ........................................................................................................14

THE ALUMINUM MARKET ......................................................................................................14

           Properties & Uses ..............................................................................................................14

           Aluminum Production........................................................................................................14

           Aluminum Supply And Demand .......................................................................................15

           The Primary Aluminum Market.........................................................................................16

           Primary Alumunim: Spot Prices and Their Link to Long-Term Supply Contracts. ..........17

           LME-Certified Warehouses ...............................................................................................19

DEFENDANTS CONSPIRE TO ARTIFICIALLY CONSTRAIN THE MARKET FOR
PRIMARY ALUMINUM AND TO INFLATE THE MIDWEST PREMIUM ............................21

           Defendant Banks Manipulate Spot Prices to Reap Profits in the Primary
           Aluminum Market..............................................................................................................21

           Banks And Traders Take Control Of The Primary Aluminum Market By
           Acquiring LME Warehouses .............................................................................................22

           Defendants Conspire To Restrict The Supply Of Primary Aluminum To Drive Up
           Prices. .................................................................................................................................24

                      Defendants Violate The LME Information Barrier And Work Together To
                      Carry Out The Conspiracy.....................................................................................24

                      Defendants Agree Not To Compete With One Another in Their
                      Warehousing Operations .......................................................................................28

                      Defendants Stockpile Primary Aluminum To Create Excessively Long
                      Queues....................................................................................................................29

                                  Defendants work around load out rules to minimize the amount of
                                  primary aluminum leaving their warehouses. ............................................29

                                  Defendants offer incentive payments to attract more primary

{00404153.DOCX; 1}                                                       2
32851621.4
             Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 3 of 64



                                 aluminum to warehouses with long queues. ..............................................31

                                 Defendants work together to strategically cancel warrants and
                                 concentrate stock at key warehouse locations. ..........................................33

                                 Defendants shuffle inventory between warehouses and work
                                 together to prevent primary aluminum from becoming available. ............38

           Queues Rise Dramatically As The Amount Of Primary Aluminum Stored In LME
           Warehouses Soars. .............................................................................................................42

           The Shortage Of Available Primary Aluminum Causes The Midwest Premium To
           Dramatically Rise...............................................................................................................44

DEFENDANTS MANIPULATE THE MIDWEST PREMIUM AND REAP
SUPRACOMPETITIVE PROFITS FROM SALES OF PRIMARY ALUMINUM.....................46

           Defendants’ trading operations involved the purchase and sale of primary
           aluminum. ..........................................................................................................................46

           Defendants Sell Their Warehouse Businesses Upon Investigatory Scrutiny. ...................50

PLAINTIFFS SUFFERED INJURY RESULTING FROM DEFENDANTS’
CONSPIRACY. .............................................................................................................................52

CLAIMS FOR RELIEF .................................................................................................................53

FIRST CLAIM FOR RELIEF
VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1 ..................................53

SECOND CLAIM FOR RELIEF
VIOLATION OF THE NEW YORK DONNELLY ACT ............................................................54

THIRD CLAIM FOR RELIEF
VIOLATION OF THE MICHIGAN ANTITRUST REFORMATION ACT ...............................56

FOURTH CLAIM FOR RELIEF
VIOLATION OF THE ILLINOIS ANTITRUST ACT (BROUGHT BY REYNOLDS
ONLY) ...........................................................................................................................................57

FIFTH CLAIM FOR RELIEF
UNJUST ENRICHMENT (BROUGHT BY REYNOLDS ONLY) ............................................58

SIXTH CLAIM FOR RELIEF
VIOLATION OF THE GEORGIA FAIR BUSINESS PRACTICES ACT
(BROUGHT BY SOUTHWIRE ONLY) ......................................................................................59

SEVENTH CLAIM FOR RELIEF
UNJUST ENRICHMENT (BROUGHT BY SOUTHWIRE ONLY) ..........................................60

{00404153.DOCX; 1}                                                      3
32851621.4
            Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 4 of 64



REQUEST FOR RELIEF ..............................................................................................................61

DEMAND FOR JURY TRIAL .....................................................................................................62




{00404153.DOCX; 1}                                              4
32851621.4
          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 5 of 64



        Plaintiffs Southwire Company, LLC (“Southwire”) and Reynolds Consumer Products

LLC (“Reynolds”), for their First Amended Complaint against Defendants, allege as follows:

                                        INTRODUCTION

        1.       This case arises out of Defendants’ deliberate and well-documented conspiracy to

artificially increase the price of physical aluminum, and reap supracompetitive profits based on

sales in the primary aluminum market. Defendants, a combination of financial institutions,

commodities traders, and aluminum warehouse operators, conspired to manipulate standard

aluminum pricing components used throughout the industry in order to artificially raise the price

of primary aluminum above competitive rates.

        2.       Plaintiffs Southwire and Reynolds are large manufacturers of products that

require enormous amounts of primary aluminum. Plaintiffs are consumers in the primary

aluminum market, and as such, together purchased over one million metric tons of aluminum

between 2011 and 2014. Plaintiffs purchased a substantial amount of this aluminum directly

from Defendant traders and co-conspirators Glencore, Ltd. and J. Aron & Company at

supracompetitive prices due to Defendants’ misconduct as outlined herein. As a result,

Southwire and Reynolds suffered substantial injury from Defendants’ improper and illegal

market manipulation and aluminum sales in the primary aluminum market.

        3.       Southwire is North America’s leading manufacturer of wire and cable used in the

distribution and transmission of electricity. One in three new homes built in the United States

uses Southwire wire. Southwire produces half of the cable used to transmit and distribute

electricity throughout the United States. Southwire’s wire also plays a key role in the

manufacturing of other products, from automotive wiring harnesses to electrical motors to

mining cable to insect screening.



{00404153.DOCX; 1}                               5
32851621.4
          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 6 of 64



        4.       Reynolds is the owner of some of America’s most trusted household product

brands. The Reynolds line of products includes Reynolds Wrap® brand aluminum foil, private

label rolled aluminum foil, and disposable aluminum bakeware.

        5.       Southwire and Reynolds require primary aluminum to manufacture their

respective products and procure it through long-term contracts with aluminum producers and

traders. During the relevant time period, Southwire has purchased primary aluminum from,

among others, Defendants Glencore, Ltd. and J. Aron & Company. Likewise, Reynolds has

purchased primary aluminum from Defendant Glencore, Ltd.

        6.       Southwire’s and Reynolds’ primary aluminum contracts use pricing terms

comprised of two industry-standard elements: an amount known as the “LME Cash Price,” plus

an additional amount referred to as the “Platts’ Midwest Premium.” Because the LME Cash

Price and the Platts’ Midwest Premium are standard non-negotiable pricing components in the

aluminum industry, Southwire and Reynolds are unable to reasonably procure primary aluminum

in the United States that is not priced in this manner.

        7.       Through their anticompetitive conduct, Defendants conspired to, and did,

manipulate the Midwest Premium to inflate it beyond competitive levels. Defendants then

profited from their scheme by selling physical aluminum to Southwire, Reynolds and others at

supracompetitive prices that incorporated this artificially inflated Midwest Premium.

        8.       Defendant banks accomplished their scheme by acquiring 80 percent of LME-

certified warehouses in the United States and the world. They then acquired and stored vast

amounts of aluminum in their warehouses, and colluded to restrict the removal of primary

aluminum from their warehouses and into the primary aluminum market. Defendants diverted

aluminum to certain key warehouse locations, which caused the “queue” – the wait time for



{00404153.DOCX; 1}                                6
32851621.4
           Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 7 of 64



delivery of aluminum – to increase far beyond what it otherwise would have been were it not for

Defendants’ anticompetitive conduct. The queue for primary aluminum in the United States

peaked at an astounding 674 days, up from only six weeks prior to Defendants’ acquisition of

LME warehouses. This sudden and artificial supply restraint Defendants intentionally created

caused the wait time for deliveries of primary aluminum to skyrocket, in turn causing the

Midwest Premium to increase exponentially.

          9.     As sellers in the primary aluminum market, Defendants profited from their

scheme by selling primary aluminum to industrial users like Southwire and Reynolds at rates that

incorporated the artificially high Midwest Premium. Defendants gained windfall profits as a

result.

          10.    Defendants’ conspiracy involved a complex web of participation by both banks

and affiliated warehouses, and crossed the boundaries of both horizontal and vertical affiliations.

Banks conspired with other banks, warehouses conspired with other warehouses, and banks and

warehouses conspired together, all in an effort to improperly and illegally raise prices for

primary aluminum beyond competitive levels, and to profit from that fix through purchases made

by Southwire and Reynolds, among others.

          11.    Defendants’ conspiracy caused Southwire, Reynolds, and other aluminum

purchasers to pay millions of dollars in artificially inflated prices to acquire aluminum for their

production needs. Between 2011 and 2014 alone, Southwire purchased over 650,000 metric tons

(“MT”) of aluminum at illegally inflated prices due to Defendants’ misconduct. Over the same

time period, Reynolds purchased over 380,000 MT of aluminum at anticompetitive prices due to

Defendants’ misconduct.




{00404153.DOCX; 1}                                7
32851621.4
          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 8 of 64



        12.      Southwire and Reynolds bring this action to recover damages for injuries they

sustained as a result of Defendants’ violations of federal and state law.

                                             PARTIES

        13.      Southwire: Southwire Company, LLC is North America’s leading manufacturer

of wire and cable used in the distribution and transmission of electricity. The company’s

headquarters are located at One Southwire Drive, Carrollton, Georgia 30119.

        14.      Reynolds: Reynolds Consumer Products LLC is the owner of some of America’s

most trusted household products brands. The Reynolds line of products includes Reynolds

Wrap® brand aluminum foil and Hefty® brand trash bags and disposable tableware. The

company’s headquarters are located at 1900 West Field Court, Lake Forest, Illinois 60045.

        15.      Goldman Sachs & Co.: Defendant Goldman Sachs & Co. (“Goldman” or

“Goldman Sachs”) is an international financial company headquartered at 200 West Street, #200,

New York, New York 10282. Goldman Sachs is a wholly owned subsidiary of The Goldman

Sachs Group, Inc. Goldman Sachs & Co. traded aluminum and other base metals for itself as a

principal and for its clients, including by trading in a variety of derivative products that derive

their value from the underlying asset prices of aluminum. Goldman sold large amounts of

physical, primary aluminum to industrial aluminum users in the United States during the relevant

time period.

        16.      Goldman Sachs International: Defendant Goldman Sachs International is an

international financial services provider headquartered at Peterborough Court, 133 Fleet Street,

London, EC4A 2BB, United Kingdom. According to regulatory filings with the Securities and

Exchange Commission, Goldman Sachs International is a “significant subsidiary” of The

Goldman Sachs Group, Inc., meaning that The Goldman Sachs Group, Inc. owns at least 99

percent of the voting securities of Goldman Sachs International. Goldman Sachs International

{00404153.DOCX; 1}                                8
32851621.4
          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 9 of 64



conducts substantial and ongoing business in this District in its own right by virtue of its control

and direction of the commodities trading desk of The Goldman Sachs Group in New York.

Attendant to this business, Goldman Sachs International is also a registered swap dealer with the

Commodities Futures Trading Commission (“CFTC”).

        17.      J. Aron & Company: Defendant J. Aron & Company (“J. Aron”) is a New York

company, commodities trading firm, and wholly owned subsidiary of The Goldman Sachs

Group, Inc., with its principal place of business located at 200 West Street, New York, New

York 10282, and additional offices in London and elsewhere around the world. J. Aron sold large

amounts of physical, primary aluminum to industrial aluminum users in the United States,

including directly to Southwire, during the relevant time period.

        18.      Goldman Sachs & Co., Goldman Sachs International, and J. Aron collectively

undertook the business of physical and derivative metal trading for the Goldman family, such

that for purposes of pleading they should be viewed as one entity.

        19.      Metro International Trade Services LLC: Defendant Metro International Trade

Services LLC (“Metro”) is a limited liability company organized under the laws of Michigan and

headquartered at 2500 Enterprise Drive, Allen Park, MI, 48101.

        20.      MITSI Holdings LLC: Mitsi Holdings LLC is a Delaware limited liability

company and wholly-owned subsidiary of The Goldman Sachs Group, Inc. with its principal

place of business located at 200 West Street, 29th Floor, New York, NY 10282. Mitsi Holdings

LLC is the parent holding company of, with 100% ownership interest in, Defendant Metro

International Trade Services LLC.

        21.      JPMorgan Chase Bank, N.A.: Defendant JPMorgan Chase Bank, N.A.

(“JPMorgan”) is a federally-chartered national banking association headquartered at 270 Park



{00404153.DOCX; 1}                                9
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 10 of 64



Avenue, New York, New York 10017, and a wholly-owned subsidiary of JPMorgan Chase &

Co. JPMorgan conducts business within this District and owned billions of dollars in aluminum

that was stored in warehouses during the relevant period. JPMorgan sold physical, primary

aluminum to industrial aluminum users in the United States during the relevant time period.

        22.      JPMorgan Securities plc: Defendant JPMorgan Securities plc (“JPMorgan

Securities”) provides securities brokerage services for JPMorgan, and is headquartered at 25

Bank Street, Canary Wharf, London E14 5JP, United Kingdom. Formerly JPMorgan Securities

Ltd., JPMorgan Securities is one of the firm’s “principal operating subsidiaries” according to

SEC filings, and is a wholly owned subsidiary of JPMorgan. JPMorgan Securities engaged in

aluminum transactions on behalf of itself and as an agent of JPMorgan, such that for purposes of

pleading they should be viewed as one entity.

        23.      Henry Bath LLC: Defendant Henry Bath LLC (“Henry Bath”) is a limited

liability company organized under the laws of Delaware and headquartered at 2500-A Broening

Highway, Baltimore, Maryland 21224, and is a subsidiary of Henry Bath & Son, Ltd., a

corporation organized under the laws of, and headquartered in, the United Kingdom. Henry Bath

owns and operates numerous aluminum warehouses in the United States, including in Chicago,

Illinois; Baltimore, Maryland; and New Orleans, Louisiana.

        24.      Glencore, Ltd.: Defendant Glencore, Ltd. (“Glencore”) is a wholly owned

subsidiary of Glencore plc (f/k/a Glencore Xstrata, plc), located at 301 Tresser Boulevard,

Stamford, Connecticut 06901. Glencore Ltd. is an active trader of aluminum and sells large

quantities of physical aluminum directly to large industrial users in the United States, including

both Reynolds and Southwire. Glencore Ltd.’s U.S. traders conferred with traders for Glencore

International AG or Glencore AG on certain deals. Glencore sold physical aluminum directly to



{00404153.DOCX; 1}                              10
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 11 of 64



industrial users in the United States, including to Southwire and Reynolds, during the relevant

time period.

        25.      Glencore International AG: Glencore International AG is a Swiss corporation

with a business address at Baarermattstrasse 3, CH-6341 Baar, Zug Switzerland, and is a wholly-

owned subsidiary and the primary operating company of Glencore plc (f/k/a Glencore Xstrata,

plc). Glencore International AG’s employees and agents regularly communicated with the

employees and agents of the other Defendants, including Goldman Sachs, Metro, JPMorgan,

Henry Bath, and Pacorini, concerning the storage of aluminum and the cancellation of aluminum

warrants in the United States and Europe during the relevant period. Glencore International AG

owned substantial quantities of aluminum that was stored in warehouses, including those owned

by Metro, Pacorini, and Henry Bath. Glencore International AG transacted business in the United

States both on its own and via Glencore, Ltd. during the relevant period.

        26.      Glencore AG: Glencore AG is a Swiss corporation with a business address at

Baarermattstrasse 3, CH-6341 Baar, Zug Switzerland, and is a wholly-owned subsidiary of

Glencore International AG. Glencore AG’s employees and agents regularly communicated with

the employees and agents of the other Defendants, including Goldman Sachs, Metro, JPMorgan,

Henry Bath, and Pacorini, concerning the storage of aluminum and the cancellation of aluminum

warrants in the United States and Europe during the relevant period. Glencore AG is the largest

shareholder of Century Aluminum Company (“Century Aluminum”), one of the largest

aluminum producers in the United States. It exercises significant control over Century

Aluminum, occupying three seats on its board of directors, supplying the plant with alumina, and

purchasing aluminum produced by the refinery. Southwire purchased substantial amounts of

aluminum from Century Aluminum. Glencore AG also owns Allied Alumina Inc. (Sherwin



{00404153.DOCX; 1}                             11
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 12 of 64



Alumina) in Texas. Glencore AG owned substantial quantities of aluminum that was stored in

warehouses, including those owned by Metro, Pacorini, and Henry Bath. Glencore AG transacted

business in the United States both on its own and in conjunction with Glencore International AG

and Glencore Ltd.

        27.      Access World (USA) LLC (f/k/a Pacorini Metals USA LLC): Defendant

Access World (USA) LLC is a limited liability company organized under the laws of Louisiana

and domiciled at 520 Elmwood Park Boulevard, Suite 135, Jefferson, Louisiana 70123. Access

World (USA) LLC was formerly known as Pacorini Metals USA, LLC and changed its name as

of May 16, 2016. Access World (USA) LLC f/k/a Pacorini Metals USA LLC is referred to herein

as “Pacorini.” Pacorini owns and operates aluminum warehouses in the United States, including

in Detroit, Michigan; Baltimore, Maryland; Chicago, Illinois; Los Angeles, California; Mobile,

Alabama; and New Orleans, Louisiana.

        28.      Access World (Vlissingen) BV (f/k/a Pacorini Vlissingen BV): Defendant

Access World (Vlissingen) BV (f/k/a Pacorini Vlissingen BV) (“Pacorini BV”) is a private

limited liability company organized under the laws of the Kingdom of the Netherlands and

headquartered at Engelandweg 55 Port No. 1199 4389 PC, Vlissingen-Oost, Netherlands. It owns

and operates LME-certified warehouses in Vlissingen, Netherlands that store aluminum.

        29.      Access World AG (f/k/a Pacorini Metals AG): Pacorini and Pacorini BV are

owned and controlled by Access World AG (f/k/a Pacorini Metals AG) (“Pacorini AG”).

Pacorini AG is an entity organized under the laws of Switzerland with its principal place of

business in Zug, Switzerland. Pacorini AG is owned and controlled by Glencore. One or more

affiliates of Glencore International, Glencore AG, and Glencore Ltd. have been the owner of

Pacorini USA, Pacorini AG, and Pacorini BV. Through this collective ownership, Glencore



{00404153.DOCX; 1}                             12
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 13 of 64



International AG, Glencore AG, and Glencore Ltd. exercised control over Pacorini’s operations

and collectively undertook the business of physical and derivative metal trading for the Glencore

family, such that for purposes of pleading, they should be viewed as one entity.

                                  VENUE AND JURISDICTION

        30.      This action is instituted against Defendants under Sections 4 and 16 of the

Clayton Act, 15 U.S.C. §§ 15 and 26, to recover treble damages and the costs of this suit,

including reasonable attorneys’ fees, for the injuries sustained by Plaintiffs by virtue of

Defendants’ violations of Section 1 of the Sherman Act, 15 U.S.C. § 1, and to enjoin further

violations. This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§

1331, 1337, Sections 4 and 16 of the Clayton Act, and 15 U.S.C. §§ 15(a) and 26.

        31.      This Court may exercise supplemental jurisdiction over Plaintiffs’ state law

claims under 28 U.S.C. § 1367.

        32.      This Court has personal jurisdiction over each of the Defendants by virtue of their

business activities in this State and by virtue of Defendants’ participation in the conspiracy

described herein. At all times material to this Amended Complaint, Defendants resided in,

transacted business in, and/or committed acts in furtherance of the illegal conspiracy, within this

state. Those acts are attributable to all co-conspirators, as described herein. Further, the

conspiracy was directed at, and had the intended effect of, causing injury to persons residing in

this State, including injury to Plaintiffs.

        33.      Venue is appropriate in this District under Sections 4, 12, and 16 of the Clayton

Act, 15 U.S.C. §§ 15, 22, and 26, and 28 U.S.C. § 1391(b), (c) and (d), because, at all times

material to this Amended Complaint, each Defendant resided, transacted business, or could be

found in this District. The activities of the Defendants and their co-conspirators, as described



{00404153.DOCX; 1}                                13
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 14 of 64



herein, were within the flow of, were intended to, and did have, direct, substantial, and

reasonably foreseeable effects on the foreign and interstate commerce of the United States.

                                   FACTUAL ALLEGATIONS

THE ALUMINUM MARKET

        Properties & Uses

        34.      Aluminum is the most abundant metal found on Earth. It accounts for over eight

percent of the Earth’s crust. Because aluminum is highly reactive, it does not exist in the

environment in its free form.

        35.      Aluminum is lightweight, strong, corrosion-resistant, conductive, and durable. Its

unique properties result in its use in the manufacture of a wide array of products, such as

vehicles, packaging materials, construction materials, and consumer products. Because of its

unique properties, there are few readily available substitutes for aluminum in most industrial

applications.

        36.      Southwire uses aluminum to manufacture a wide range of products including

building wire and cable, electrical transmission cable, and other types of wiring and cable.

Because of aluminum’s unique physical properties, Southwire has no reasonably available

substitutes that it can use to produce its products.

        37.      Reynolds uses aluminum to manufacture a wide range of products including

Reynolds Wrap® brand aluminum foil, private label rolled aluminum foil, and disposable

aluminum bakeware. Because of aluminum’s unique physical properties, Reynolds has no

reasonably available substitutes that it can use to produce its products.

        Aluminum Production

        38.      Primary aluminum refers to the process by which new aluminum is made from the

mining of bauxite ore. Bauxite ore is refined to extract alumina. Alumina is then shipped to a

{00404153.DOCX; 1}                                14
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 15 of 64



primary aluminum plant (or smelter) where aluminum is extracted from the alumina. Molten

aluminum can then be alloyed and cast into various shapes, such as ingots, billets, sows, sheets,

rolls, and other forms.

        39.      Primary aluminum generally consists of P1020 aluminum, which is 99.7 percent

pure aluminum cast as standard ingots, t-bars, or sows, which can be readily re-melted and

fabricated into other forms of aluminum. P1020 aluminum is tradable commodity grade

aluminum and is the grade upon which all other aluminum is priced.

        Aluminum Supply And Demand

        40.      The demand for primary aluminum is generally inelastic. This lack of sensitivity

to price for many manufacturers is due to numerous factors, including the fact that, in many

products (such as those made by Southwire and Reynolds), there simply is no substitute

whatsoever for primary aluminum, while in other products, their specifications and design do not

easily allow for substitution of materials absent a major, cost-prohibitive redesign. As prices

change, manufacturers such as Southwire and Reynolds who use primary aluminum will not

substitute away from it enough to eliminate the profit opportunity achieved by raising the price.

Exaggerating the price inelasticity as to Plaintiffs is the fact that their customers may substitute

away from their products. For example, if Reynolds were to pass along a price increase for

Reynolds aluminum wrap, Reynolds’ customers may switch from aluminum foil to plasticware.

If Southwire were to similarly pass along a price increase, its customers may outfit their homes

with copper wiring instead of aluminum wiring. From the demand side, an increase in price, if

achievable, will increase profits to those with primary aluminum to sell.

        41.      The primary aluminum industry adjusts slowly because of the very long lead

times required to add primary aluminum production capacity. Economists at the Department of

Justice (“DOJ”) determined that it takes approximately six years for the primary aluminum

{00404153.DOCX; 1}                               15
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 16 of 64



industry to respond to shocks that would call for a restructure of the industry. The production of

primary aluminum is inelastic over a span of six or more years because primary aluminum

producers tend to maintain active smelters running at high capacity, and because it takes about

six years to bring a new primary aluminum smelter on-line. In many cases, shutdown and startup

costs are large, making the decision to keep a smelter running a function of not only the cost of

the inputs directly attributable to output, but also of the costs required to stop production and

potentially restart.

        42.      This inelasticity means that price changes in the market for primary aluminum

due to demand shifts will have relatively little effect on the volume of primary aluminum

produced. Further, any change in the amount of primary aluminum available to the market will

cause a large change in price as consumers have a low long-run elasticity, and the supply

elasticity takes six or more years to achieve.

        The Primary Aluminum Market

        43.      As alleged above, primary aluminum has unique properties coveted by

manufacturers of products containing primary aluminum, including Southwire and Reynolds.

The primary aluminum products manufactured by Southwire, Reynolds, and other similarly

situated manufacturers have specifications that do not reasonably allow for a change of materials.

Thus, primary aluminum exhibits demand inelasticity. A small but significant increase in the

price of primary aluminum does not lead to substitution. Based on these factors, Plaintiffs allege

that the market for primary aluminum can be considered a relevant product market.

        44.      The relevant geographic market is at least as large as the United States and

Canada. The vast majority of primary aluminum purchased in the United States is either

produced domestically or imported from Canada. The origin of primary aluminum imports into

the United States is determined by relative transport costs to alternative destinations. Thus, due

{00404153.DOCX; 1}                                16
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 17 of 64



to transport costs, duties, and tariffs, primary aluminum purchasers in the United States turn to

suppliers in the United States and Canada to meet their demand.

        Primary Aluminum: Spot Prices and Their Link to Long-Term Supply Contracts.

        45.      The London Metal Exchange Ltd. (“LME”) is a private trade association and the

world’s largest non-ferrous metals market. More than 80 percent of all global non-ferrous metal

futures business is transacted through its trading platforms. The vast majority of primary

aluminum trading activity on the LME takes place among banks, hedge funds, and traders, rather

than actual users of primary aluminum.

        46.      The LME determines a daily cash price (the “LME Cash Price”) for spot primary

aluminum through open outcry by the marginal buyer and seller at a specific moment in time

using standardized LME contracts covering spot material located in LME-certified warehouses.

The LME thus provides a price discovery mechanism for a standard primary aluminum exchange

contract throughout the world. While the LME Cash Price is a global price, it does not include

transportation and delivery costs.

        47.      Contracts for the supply of primary aluminum, like those used by Southwire and

Reynolds, invariably incorporate an applicable regional premium. These regional premiums are

determined based on physical spot deals as well as a daily survey of bids and offers from buyers

and sellers. These regional premiums reflect current offers for primary aluminum available

immediately for delivery, and incorporate the fluctuating transportation, delivery, storage,

finance, and insurance costs incurred by the various suppliers of primary aluminum. The regional

premiums are published by private companies, including Platts Metal Bulletin.

        48.      In the United States, the regional premium is referred to as the Platts’ Midwest

Premium (the “Midwest Premium”). Notwithstanding the limitation implied by its name, the

Midwest Premium is charged throughout the United States (and sometimes abroad). The

{00404153.DOCX; 1}                                17
32851621.4
            Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 18 of 64



Midwest Premium “incorporates supply and demand of the North American-specific market to
                                                  1
complement the LME aluminum contract.” Together, the LME Cash Price and the Midwest

Premium are referred to as the “Midwest Transaction Price,” or “all-in” price, for physical

delivery of primary aluminum.

        49.      There are other premiums, including the Rotterdam Premium (applied primarily

in Europe) and CIF Japan Premium (applied primarily in Japan and other parts of the Far East).

However, because industrial contracts for physical delivery of aluminum express the price using

the LME Cash Price, which is a global price, regional premiums tend to move up and down

together. If they did not, multinational primary aluminum purchasers, traders, and arbitrageurs

could exploit pricing differences among regional premiums.

        50.      Industrial users such as Southwire and Reynolds purchase the vast majority of

their primary aluminum pursuant to long-term supply arrangements rather than on the spot

market. However, the pricing of primary aluminum for long-term industrial supply contracts,

such as those that Southwire and Reynolds enter into, is dependent on the supply and demand in

the LME warehouses, as well as the immediate availability of primary aluminum for delivery. As

the LME has stated, “[a]lthough the physical metal will never pass through the LME network or

LME warehouses, the balance of trade does impact LME volumes and prices through the hedge
                                                                                        2
which will likely be transacted by the counterparties to hedge their LME price risk.”

        51.      Accordingly, during all times material to this Amended Complaint, Southwire and

Reynolds purchased their primary aluminum pursuant to supply contracts that expressly


        1
           Investor Relations, CME Group, http://investor.cmegroup.com/investor-
relations/releasedetail.cfm?ReleaseID= 784335 (last visited June 23, 2016, 11:37 AM).
        2
          Summary Public Report of the LME Warehousing Consultation at 36 (Nov. 2013), available at
https://www.lme.com/~/media/Files/Warehousing/Warehouse%20consultation/Public%20Report%20of%20the%20
LME%20Warehousing%20Consultation.pdf

{00404153.DOCX; 1}                                     18
32851621.4
            Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 19 of 64



incorporated the LME Cash Price and the Midwest Premium as pricing elements. Southwire and

Reynolds could not reasonably procure primary aluminum from suppliers, whether on a spot or

yearly basis, without paying the Midwest Premium. Defendants were well aware of these facts

during the relevant time period.

        52.      Combined, Southwire and Reynolds purchased over 1 million MT of primary

aluminum between 2011 and 2014. Plaintiffs purchased substantial amounts of this primary

aluminum directly from Glencore Ltd. Southwire also purchased primary aluminum directly

from J. Aron.

        LME-Certified Warehouses

        53.      The LME certifies and purports to supervise a global network of more than 700

warehouses for the storage of metals. The LME authorizes warehouse companies and the

warehouses they operate to store LME-registered brands of metal, on behalf of warrant holders,

and issue LME warrants through their London agent for material delivered into their approved

warehouses. The LME describes these locations as “areas of net consumption and logistical hubs
                                     3
for the transportation of material.”

        54.      Defendants Metro, Henry Bath, and Pacorini collectively own and operate more

than 80% of the LME-certified warehouses in the United States and throughout the world. In the

United States, Metro operates LME-certified warehouses in Detroit, Toledo, Chicago, Mobile,

and New Orleans. Pacorini operates in Detroit, Baltimore, Chicago, New Orleans, Mobile, and

Los Angeles. Henry Bath operates in Baltimore, Chicago, and New Orleans.




        3
           Warehousing and Brands, LME.Com, https://www.lme.com/en-gb/trading/warehousing-and-brands/ (last
visited June 23, 2016, 11:43 AM).

{00404153.DOCX; 1}                                  19
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 20 of 64



        55.      Upon delivery of a lot of primary aluminum into an LME warehouse, the

warehouse issues an LME warrant, which is a standardized document indicating who has the

right to possess that lot of primary aluminum. LME warrants are freely tradable and are the

actual instrument that underpins a highly leveraged volume of LME paper futures transactions.

The LME warrant is considered first-class collateral. The holder of an LME warrant can borrow

money secured by that warrant on favorable terms. Thus, LME warrants allow persons to convert

primary aluminum into tradable warrants exchangeable for cash or deliverable against trading

positions.

        56.      Under LME futures contracts, delivery of a warrant represents delivery of the

corresponding quantity of primary aluminum. When, at their expiration, a forward contract or

futures contract prices move into line with the prices for the physical commodity, it is referred to

as “convergence.”

        57.      The LME-certified warehouses are a critical part of the supply chain for primary

aluminum in the United States (and globally) because, among other things, it is only in such

warehouses that LME warrants can be issued and canceled. Thus, the LME-certified warehouse

market functions on a global basis with distinct regions in North America, Europe, and Asia.

        58.      LME warehouses are vital links in the primary aluminum supply chain for another

reason. During a deficit primary aluminum market, they represent a major source for primary

aluminum for primary aluminum consumers. During a surplus primary aluminum market, as

during the times material to this Amended Complaint, they represent a major destination for

primary aluminum producers who need to keep their plants operating and raise cash.

        59.      In this and other ways, the price-neutral conduct of the LME warehouses achieved

price convergence and made the LME forward contracts attractive both to industrial consumers



{00404153.DOCX; 1}                               20
32851621.4
            Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 21 of 64



and aluminum producers. Thus, from 1989 until around 2009, the LME’s warehouses fulfilled

the LME’s represented mission of a major price-neutral storage place. During this time

consumers were able to acquire primary aluminum at prices dictated by an open, fair, and free-

flowing market.

        60.       The LME itself describes its “functions of trading and price discovery [as]

underpinned by a global network of approved warehouses and storage facilities as well as

approved brands,” and notes that “[w]hile delivery occurs in only a very small percentage of

LME trades, the possibility of physical settlement plays a vital role in creating price convergence
                                                                                4
and ensuring our prices closely align with that of the physical spot market.”

DEFENDANTS CONSPIRE TO ARTIFICIALLY CONSTRAIN THE MARKET FOR
PRIMARY ALUMINUM AND TO INFLATE THE MIDWEST PREMIUM

        Defendant Banks Manipulate Spot Prices to Reap Profits in the Primary Aluminum
        Market

        61.       As explained in greater detail below, Defendant banks conspired to, and did,

artificially raise the Midwest Premium. They did this by consciously and collaboratively

acquiring LME warehouses, and then purchasing and amassing enormous volumes of primary

aluminum in those warehouses, and colluding to restrict the removal of primary aluminum from

their warehouses. This supply restraint caused the Midwest Premium, and the long-term contract

prices for primary aluminum that were based on it, to skyrocket.

        62.       Defendants benefitted from this conspiracy in multiple ways. First, Defendants

Glencore, JPM, and Goldman Sachs each had or amassed enormous quantities of physical

aluminum during the time in question. As a result of their actions, they were able to sell

aluminum in the spot market and charge the inflated price, including in transactions where



        4
            Id.

{00404153.DOCX; 1}                                21
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 22 of 64



Defendants, themselves, did not pay the Midwest Premium. Additionally, they benefited from

the value of their increased holdings, and the margins on these holdings they earned in

transactions with Plaintiffs. Second, Defendants’ price manipulation increased the long-running

financial contango, making certain transactions more profitable for Defendants’ sophisticated

metals trading operations.

        Banks and Traders Take Control of the Primary Aluminum Market by Acquiring
        LME Warehouses

        63.      Beginning in early 2010, large banks, such as Defendants JPMorgan and

Goldman acquired LME warehouses that were critical to the determination of the Midwest

Premium. Acquiring these particular LME warehouses enabled Defendant banks to distort the

primary aluminum market through collusion that restricted withdrawal rates of primary

aluminum from their warehouses, which artificially increased the Midwest Premium. to

        64.      In February 2010, Defendant Goldman acquired Defendant Metro. Metro owns

and operates numerous LME-certified warehouses in the United States, including several

warehouses in or around Detroit, Michigan; Chicago, Illinois; Long Beach, California; Mobile,

Alabama; New Orleans, Louisiana; St. Louis, Missouri; and Toledo, Ohio that store primary

aluminum.

        65.      In July 2010, Defendant JPMorgan acquired Defendant Henry Bath. Henry Bath

is one of the oldest warehouse operators in the world and a founding member of the LME. As a

founding member of the LME, it is one of only 11 “ring-dealing” members allowed to trade in

open outcry auctions on the LME floor. The company also holds a seat on the LME

Warehousing Committee, a select group charged with establishing the rules for LME regulated

warehouses. Henry Bath owns and operates numerous LME-certified warehouses in the United




{00404153.DOCX; 1}                             22
32851621.4
             Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 23 of 64



States, including warehouses in Chicago, Illinois; Baltimore, Maryland; and New Orleans,

Louisiana that store primary aluminum.

         66.       Following JPMorgan’s July 2010 warehouse acquisition, the head of JPMorgan’s

commodities business, Blythe Masters, admitted that “[j]ust being able to trade financial

commodities is a serious limitation because financial commodities represent only a tiny fraction

of the reality of the real commodity exposure picture . . . . We need to be active in the underlying
                                                                                    5
physical commodity markets in order to understand and make prices.”

         67.       In September 2010, Defendant Glencore acquired Defendant Pacorini. Glencore is

a commodities trading and mining company that engages in the production, storage,

transportation, marketing, or trading of primary aluminum as well as trading derivative products

that derive their value from the underlying asset prices of primary aluminum. Pacorini owns and

operates LME-certified warehouses in the United States, including warehouses in Detroit,

Michigan; Baltimore, Maryland; Chicago, Illinois; Los Angeles, California; Mobile, Alabama;

and New Orleans, Louisiana that store primary aluminum.

         68.       Metro, Henry Bath, and Pacorini collectively operate more than 80 percent of the

LME-certified warehouses in the United States and throughout the world. Thus, with these

acquisitions, Defendants gained control over the key LME warehouses. Defendants’ goal was not

simply just to participate in the primary aluminum market but, in the words of JPMorgan, to “be
                                                                                                                 6
active in the underlying physical commodity markets in order to understand and make prices.”




         5
          Wall St falls out of love with commodities trading, Financial Times, https://next.ft.com/content/4d1f8f7a-
faf0-11e2-87b9-00144feabdc0 (last visited June 23, 2016, 11:48 AM).
         6
             Id.

{00404153.DOCX; 1}                                       23
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 24 of 64



        Defendants Conspire To Restrict The Supply Of Primary Aluminum To Drive Up
        Prices.

        69.      Shortly after acquiring control of the LME-warehousing network, Defendants and

their co-conspirators began engaging in a series of concerted actions designed to artificially

increase the Midwest Premium and reap increased profits, all at the expense of Plaintiffs and

other consumers.

        70.      Defendants intentionally and artificially drove up the Midwest Premium through a

series of actions which included, but were not limited to: violating the LME Information Barrier

rules, agreeing not to compete with one another, stockpiling primary aluminum at key LME

warehouses, and creating excessively long queues to unload primary aluminum for the purpose

of artificially driving up prices.

                 Defendants Violate The LME Information Barrier And Work Together To
                 Carry Out The Conspiracy.

        71.      The degree of coordination between Defendants spans both vertical and horizontal

junction points of the primary aluminum market. First and most directly, the coordination

between commodities trading desks and their affiliated warehousing companies (e.g., Goldman

and Metro, JP Morgan and Henry Bath, Glencore and Pacorini) was wide-sweeping and broad.

        72.      At all times material to this Amended Complaint, the LME has had in effect

certain “Information Barrier” rules relating to the sharing of confidential information between

LME members and related warehouse companies. These rules are designed to maintain the

integrity of the market for primary aluminum by preventing the sharing of information relating to

the identity of warehouse customers, sensitive pricing information, and certain non-public

information about inbound and outbound metal at LME warehouses. The LME rules specifically




{00404153.DOCX; 1}                              24
32851621.4
            Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 25 of 64



state that “it is essential that personnel engaged in trading activities in relation to the LME
                                                                                  7
market do not come into possession of any Confidential Information.”

        73.        Defendants frequently violated the LME Information Barrier by placing bank

executives in key positions to receive confidential and valuable information they generally were

not permitted to receive.

        74.        After acquiring Metro, Goldman installed an entirely new Board of Directors for

Metro, comprised entirely of Goldman employees. These board members regularly received
                                                             8
valuable and confidential information about Metro. Nearly 50 Goldman employees, including

executives and traders, had access to this information. For example, Scott Evans, a senior trader

for the physical metals desk within the Commodities Division of Goldman Sachs International

and/or with Goldman’s J. Aron trading division, was responsible for dealing directly with Metro

on behalf of Goldman Sachs. He received trading information from Metro, including advice on

bids Goldman Sachs should place on Glencore metal.

        75.        Similarly, Stephen Branton-Speak, a former partner at Goldman Sachs

International who presided over the formation and management of the physical-metals trading

desk within the Commodities Division of Goldman Sachs International and was an LME board

member, initiated an email chain with Jacques Gabillon, a Managing Director at Goldman Sachs

International and the Head of Global Commodities Principal Investments, and also the Chairman

of the Board and Board Member of MITSI Holdings LLC, about a deal Metro was not paying

enough to win. Branton-Speak asked whether Gabillon was “Happy to lose this one?” prompting

Gabillon to forward the email to Wibbelman who said he was holding at 125.5 (50 cents above


        7
          S.R. at 226. Available at: http://www.hsgac.senate.gov/subcommittees/investigations/hearings/wall-street-
bank-involvement-with-physical-commodities-day-one
        8
            S.R. at 220.

{00404153.DOCX; 1}                                      25
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 26 of 64



highest ever). “Scott said that on several previous deals too, and we got it at my number. I could

look silly if I lose 90,000 tons for a few bucks. But we are being worked by Alcoa. And by GS.

And by all other customers. It is hard to hold firm.” Gabillon then passed along that “Steve

saying he is going to pass then, whatever that means.” Wibbelman noted that the “Midwest

[premium] US is 6.35 cents/lb so, 139 days with 30 days credit and credit risk. But the premium

will go down if we force it there. Also, Metal Bulletin and European Economics would notice

130. Steve can always buy it and earn contango until he delivers it to us. (Which I know is not as

good for us but points out that I am not the only one letting it go for a few dollars).” Gabillon

asks what would happen if Metro just bid $100. “They would sit on it and wait for spot

commitments. By selling, premiums would come down though. No warehouse can bid that much

but us . . . .” Wibbelman later comments: “What is true though, is that the metal we get is

withheld from consumers and makes the premium go up . . . which provides a competitive

alternate to customer.” This shows not only illicit communication between Goldman’s traders

and Metro (with specific communication about whether or not a deal would be transacted based

on what should be confidential pricing information), but also that Metro knows very well what

the Midwest Premium measures at for any given time and how its freight incentive interacts with

this premium. Metro knows that metal it gets is “withheld from consumers and makes the

premium go up.”

        76.      Defendants openly mocked the information barrier. On July 20, 2010, Wibbelman

sent an email to Gabillon stating, “Second source confirms its Glencore.” Gabillon, who was

with Evans at the time, began the following exchange:

                 Gabillon:     You called Scott while I am having dinner with him ????

                 Wibbelman:    There is a large bread basket that constitutes a Chinese Wall.



{00404153.DOCX; 1}                               26
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 27 of 64



                 Gabillon:     Massive basket but wine flowing courtesy of steve . . . Negotiating
                               freight incentive now!

        77.      Three days later, Evans emailed Wibbelman and Branton-Speak, among other

Goldman employees, and stated: “thanks for your support on this first transaction, looking

forward to many more.” The email sets out details of a transaction to warrant for J. Aron for

24,000 tons of primary aluminum coming from Chicago, with freight incentives.

        78.      Goldman communicated constantly with Metro in part because Goldman allowed

Metro very little authority. On information and belief, Metro often had to seek authorization

from Goldman to execute routine warehousing transactions, including to offer specified

incentives for storage deals. For example, in an email chain entitled “Authority Approval

Request,” Wibbelman sought Goldman’s authority “to rent deal all or substantially all of our

Mobile Aluminum to JPMorgan.”

        79.      The information barrier fared no better at JPMorgan and Henry Bath, as suggested

by the fact that Peter Sellars was both JPMorgan’s Head of Global Metals of the Global

Commodities Group, Chairman of the Board, and also a director of Henry Bath & Son, Ltd.

Moreover, JPMorgan personnel communicated directly with Henry Bath personnel regarding

metal releases and rents.

        80.      JPMorgan Securities transacted directly with Metro regarding primary aluminum

storage in the United States on a deeply involved and continuing basis ‒ so much so that Sellars

communicated directly with Wibbelman, about their business together.

        81.      Defendants shared among themselves what should have been confidential,

competitive freight incentive information. For example, on one occasion, Metro’s CEO noted

competitive information received from Pacorini regarding freight and incentive prices.




{00404153.DOCX; 1}                              27
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 28 of 64



                 Defendants Agree Not To Compete With One Another in Their Warehousing
                 Operations

        82.      Once Defendants had obtained control of the LME warehousing network, they

agreed that their respective primary aluminum warehousing operations would work together and

not compete against each other. Defendants used the very transparent LME exchange and its

warehouse system as the mechanism to coordinate their collusive agreement, to monitor the

behavior of the collusive group, to limit the ability (and temptation) of the collusive group to

cheat, and to lock in collusive profits.

        83.      For example, Goldman/Metro and Glencore/Pacorini agreed to allocate the key

primary aluminum warehousing cities of Detroit and Vlissingen, Netherlands, between

themselves. When Metro began to run out of warehouse space in Detroit, Pacorini offered to

lease Metro space rather than compete against it. Upon information and belief, an internal Metro

email noted that Pacorini “have maintained all along that they have no desire to nitpick us in

Detroit otherwise Glencore would have done this long ago. Besides they know we

[Goldman/Metro] would retaliate incrementally in some place like Vlissingen.” This email

demonstrates market allocation among Defendants: the co-conspirator Defendants knew that if

one of them violated the conspiratorial agreement, the others could retaliate in key locations such

as Glencore and Pacorini’s operations in Vlissingen.

        84.      Metro also understood that JPMorgan’s Henry Bath warehousing operations

would not compete with it. At a March 11, 2010 Board meeting for MITSI Holdings, LLC,

Wibbelman offered that he did not believe that Sellars had taken “a predatory view of the

warehouse business in the past” and hoped it “would continue when he became the Global Head

of Metals at JPM.”




{00404153.DOCX; 1}                               28
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 29 of 64



        85.      Metro gave JPMorgan preferential treatment in its warehousing queues. In

September 2010, Metro loaded out aluminum owned by JPMorgan by moving its position in the

queue ahead of metal warranted to other owners.

                 Defendants Stockpile Primary Aluminum To Create Excessively Long Queues.

        86.      After agreeing not to compete against one another, Defendants worked with each

other to stockpile primary aluminum at key LME locations. Defendants did this by: (1) working

around LME load out rules to minimize the amount of primary aluminum that left their affiliated

warehouses; (2) offering incentive payments for primary aluminum owners to store primary

aluminum at warehouses with queues; (3) strategically canceling warrants; and (4) shuffling

primary aluminum among their warehouses rather than releasing it to the public.

                        Defendants work around load out rules to minimize the amount of
                        primary aluminum leaving their warehouses.

        87.      A large part of Defendants’ conspiracy required working around LME load out

regulations which obligated each warehousing company to load out a minimum of 1,500 MT per

day per location.

        88.      However, the load out requirement was per company and not per warehouse. If a

company owned multiple warehouses in one city (for example, Metro’s several warehouses in

Detroit), all those warehouses together would need to load out only 1,500 MT per day.

        89.      The minimum load-out was far less than the amount Defendants’ warehouses

could load out if they were attempting to operate their warehouses with the goal of efficiency,

rather than market manipulation. It has been estimated that each warehouse using only two

forklifts could load out as much as 1,920 MT per day. Thus, for example, the Metro warehouses

in Detroit (which, by one count, numbered 27) could collectively deliver in excess of 50,000 MT

per day, rather than the 1,500 MT minimum that they treated as a daily maximum load out.


{00404153.DOCX; 1}                              29
32851621.4
            Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 30 of 64



        90.      Despite the huge quantity of primary aluminum stored in the LME warehouses,

the loading out rate prior to April 2012 was, on most days, barely above the then-required

minimum under LME rules, 1,500 MT per day per company per city for the largest warehouses.

The purported minimum LME primary aluminum loading-out rate therefore operated as a de

facto uniform or maximum load-out rate. On information and belief, an internal Goldman

document spells out that Goldman, Metro, and others in the industry treated the loadout

minimum as a de facto maximum.

        91.      As a result of the warehouses’ excessively (and intentionally) slow loading-out

rates, lengthy and persistent queues of over one year developed for delivery of primary

aluminum.

        92.      Defendants were well aware of the relationship between the LME load-out
                                                                                   9
requirement and the effect the long queues had on the Midwest Premium. For instance, on June

21, 2010, Metro’s CEO Wibbelman emailed a colleague at Metro to convey a message at an

upcoming steel conference:

                 That, outbound shipment at the scale indicated would be
                 detrimental to the LME warehouse system and the LME’s market
                 share and success. Detrimental to the producers, detrimental to the
                 premium, detrimental to the price, detrimental to the contango,
                 detrimental to the amount of stock on LME (so detrimental to
                 transparency and liquidity).




        9
           Moreover, upon information and belief, Metro and Goldman privately lobbied the LME as part of their
“strategy for defending 1500mt/day” and “struggling to maintain the status quo.” Throughout the LME rule-making
process for new load-in rates, Goldman and Metro provided steady input to the LME, which was always considered
and frequently accepted.

{00404153.DOCX; 1}                                    30
32851621.4
          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 31 of 64



With this, Wibbelman specifically noted that a higher load-out requirement will push down the
                                                                                                10
Midwest Premium and will diminish traders’ opportunities for contango trades.

         93.        In a December 2010 email, Wibbelman explained how Defendants working

together as a cartel accomplished their scheme: “physical traders in conjunction with banks and

producers hold [primary aluminum] stock and withhold metal sales to consumers in order to

squeeze up the premiums.”

         94.        As the Senate Report noted, “[i]f a bank’s affiliate owns or controls a metals

warehouse…the bank has the means to affect the marginal supply of a commodity and can use
                                                                                                         11
those means to benefit the bank’s physical or financial commodities trading positions.”

                             Defendants offer incentive payments to attract more primary
                             aluminum to warehouses with long queues.

         95.        Defendants also ensured that their warehouse inventories remained high by

offering anticompetitive incentives to primary aluminum producers and traders to deposit

primary aluminum in their warehouses, and to primary aluminum warrant owners to continue to

store primary aluminum in their warehouses. Such incentive payments indicate market

manipulation in the current context.

         96.        The New York Times reported that Defendant Metro offered owners incentive
                                                                                                                   12
payments of up to $230 a ton to continue to store their primary aluminum at Metro warehouses.

         97.        Defendant Glencore engaged in the same conduct in Vlissingen. According to

Reuters, quoting a London-based trader: “Fresh material is being bid slightly because Pacorini



         10
              Contango results when the futures or forward price of a commodity is higher than the expected spot
price.
         11
              S.R. at 38.
         12
              David Kocieniewski, A Shuffle of Aluminum, but to Banks, Pure Gold, THE NEW YORK TIMES (July 20,
2013).

{00404153.DOCX; 1}                                        31
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 32 of 64



are paying big incentives to get metal there, in Vlissingen. Then they deliver it to the market and
                                                          13
whoever holds it can’t actually get it out for a year.”

        98.      These incentive payments have, moreover, been paid by the strategic chokepoint

warehouses, e.g., Metro in Detroit and Pacorini in Vlissingen, as a means to attract primary

aluminum to particular warehouses where existing and growing queues were thereby exacerbated

in order to drive up the Midwest Premium.

        99.      Goldman and Metro understood that they could pay higher incentives to attract

primary aluminum into warehouse locations with queues. Metro differentiated among its

warehouse locations when deciding how much it could or would pay as a freight incentive or

other warranting specifics. It is reasonable to assume the other Defendants, who were

experienced traders and warehouse operators, would have the same understanding.

        100.     In its Summary Public Report of the LME Warehousing Consultation dated

November 2013 (after its acquisition by non-defendant, Hong Kong Exchange), the LME stated

that it “considers the fundamental role of the queues is to increase premiums, [and] it must
                                                                                              14
follow the most logical course of action is to address the existence of those queues.”

        101.     Defendants used the LME warehouses as the mechanism to facilitate their

collusive agreement. Once primary aluminum was put into the LME warehouses, volumes of

primary aluminum inventories could be verified as warrants were confirmed. The speed at which

primary aluminum was removed from the warehouse was slowed, and at the same time, the

collusive parties were able to lock in profits while not allowing the primary aluminum to actually


        13
          Maytaal Angel and Melanie Burton, Glencore profits from metals backlog in Dutch port, CHICAGO
TRIBUNE (April 27, 2012).
        14
           Summary Public Report of the LME Warehousing Consultation, LME.com,
https://www.lme.com/~/media/Files/Warehousing/Warehouse%20consultation/Public%20Report%20of%20the%20
LME%20Warehousing%20Consultation.pdf. (last visited June 23, 2016, 12:01 PM).

{00404153.DOCX; 1}                                   32
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 33 of 64



reach the physical market due to a year or more delay in load out. This also led to longer storage

times and therefore, higher overall storage fees.

        102.       On information and belief, Defendants actually met and discussed their

inducement payments on at least one occasion as part of an LME warehouse committee meeting

on March 13, 2012. The LME warehouse committee minutes noted that “exceptional

inducements” could “have the effect of constraining the market.” The minutes further state, “A

discussion followed regarding inducements and what was an acceptable level, however no

consensus was reached and differing opinions were given as to why inducements occurred and at

what level.” Thus, using the LME, Defendants were able to freely discuss what inducement they

were paying at what locations to further their ability to move metal into key locations.

                           Defendants work together to strategically cancel warrants and
                           concentrate stock at key warehouse locations.

        103.       To issue a warrant means that primary aluminum has been checked into a

warehouse for storage, and to cancel a warrant means that a request has been made for delivery

of the aluminum from the warehouse. A queue forms when primary aluminum owners request

actual, physical delivery of their primary aluminum at a rate greater than the LME’s daily load-
                     15
out requirement.

        104.       Warrant cancellation activity began to increase once Goldman Sachs, JPMorgan,

and Glencore purchased their LME warehouses, and exploded at the end of 2011, once the

scheme set forth above was fully in place.

        105.       Upon information and belief, these levels of warrant cancellations by Defendants

had nothing to do with the actual need for physical deliveries of primary aluminum and




        15
             S.R. at 191

{00404153.DOCX; 1}                                 33
32851621.4
          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 34 of 64



everything to do with creating artificially-increased load out queues. These increased load out

queues in turn caused regional premiums, including the Midwest Premium, to increase far more

than they otherwise would have were it not for Defendants’ unlawful conduct. As a result,

customers like Southwire and Reynolds paid far more for primary aluminum than they otherwise

would have paid.

          106.   According to the trade publication American Metals Market in a February 4, 2011

report:

                 A sharp increase in canceled aluminum warrants in London Metal
                 Exchange-registered warehouses in Detroit is part of a “revenue
                 game” and not a true reflection of physical demand, market
                 sources told AMM Friday. Canceled warrants in Detroit jumped by
                 nearly 45,000 tonnes overnight to 79,125 tonnes Thursday,
                 rekindling the finger-pointing that followed September’s 100,00-
                 tonne increase and igniting chatter from traders about the real
                 motives behind the move. A number of traders said the
                 cancellations could be little more than “warehousing games,”
                 where one player cancels warrants to increase the queue at a
                 warehouse.

          107.   In September 2010, Metro was involved in creating large warrant cancelations at

its Detroit warehouse. That same month, JPMorgan canceled warrants in Detroit. The purpose

and effect of these cancellations was to lengthen the queue, rather than any legitimate, pro-

competitive purpose. Similarly, in December 2011, JPMorgan and Glencore entered into an

unusually large primary aluminum swap involving Pacorini BV’s Vlissingen and Metro’s Detroit

warehouses. Under the agreement, JPMorgan gave 860,000 MT of primary aluminum located in

Metro’s Detroit warehouse to Glencore International AG. Glencore International AG gave

JPMorgan 860,000 MT of primary aluminum located in Pacorini’s Vlissingen warehouse. The

1.72 million MT involved represented over a third of global LME primary aluminum stocks.

          108.   Once the swap was completed, JPMorgan immediately canceled warrants for

500,000 MT of primary aluminum that it had acquired from Glencore and that was now stored in

{00404153.DOCX; 1}                              34
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 35 of 64



Pacorini’s Vlissingen warehouse. As intended, JPMorgan’s warrant cancellations instantly
                                                                                    16
created a large queue in Vlissingen—one that would grow to over 700 days.

        109.      JPMorgan acquired $1.9 billion worth of primary aluminum either immediately

before or as part of the swap. At the time, JPMorgan’s primary aluminum holdings equated to

more than half of the primary aluminum consumed in North America that year. According to the

Senate Report, the $1.9 billion acquisition was so large that it caused JPMorgan to hold more

than 5% of its Tier 1 capital in physical commodities—in breach of the limits imposed by the
                                                                      17
Office of the Comptroller of Currency and the Federal Reserve.

        110.      The amount of primary aluminum warrants canceled were a direct result of

Defendants’ scheme to prevent the release of primary aluminum into the primary aluminum

market, and far exceeded any legitimate need for primary aluminum. The surge in canceled

warrants was a sea change in the LME system. Previously, canceled warrants represented a tiny

percentage of total stocks and were tonnages destined for nearby consumer deliveries or, more

likely, being readied to move to other warehouses under incentive schemes. With warehouses

now under Defendants’ control, Defendants started to make use of the restricted load-out spigot

to cancel significant amounts of warrants in order to isolate consumers from spot LME

warehouse primary aluminum and push regional premiums including the Midwest Premium

higher than they would have been were it not for this anticompetitive conduct. Defendants

progressively canceled, or caused to be canceled, many more warrants than they needed for their

spot commitments to give themselves places in the queue in each forward month for metal they



        16
           Detroit aluminum warrant cancellations said ‘a revenue game,’ MetalBulleltin.com,
https://www.metalbulletin.com/Article/2762432/AMM-Detroit-aluminum-warrant-cancellations-said-a-
revenue.html (last visited June 23, 2016, 12:10 PM).
        17
             S.R. 379-384.

{00404153.DOCX; 1}                                  35
32851621.4
          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 36 of 64



owned and financed so that: (1) the premiums would continue to rise; and (2) at the end of each

queue time period, they would have primary aluminum available for load-out to sell at illegally

inflated premiums. Consumer customers who could not afford to finance a year’s worth of

primary aluminum were excluded from access to reasonably priced spot primary aluminum.

         111.      Defendants manipulated the supply of primary aluminum by purchasing

inventories of primary aluminum, placing them under warrant at the key LME warehouses,

followed by dubious “transfers” to, in many cases, Defendants themselves or their affiliates,

canceling the warrants based on such “transfers,” and then reinstating the warrants once the
                                                             18
primary aluminum had reached the next warehouse. Among other indicia of illegal market

manipulation by Defendants is the fact that the amount of primary aluminum warrants they

canceled far exceeded any legitimate need they may have had for primary aluminum. This

misconduct diverted primary aluminum from actual primary aluminum users and created an

artificial shortage of primary aluminum and thus, the higher Midwest Premium complained of

herein. Defendant banks intended to, and did profit from the artificially inflated Midwest

Premium by selling primary aluminum to customers like Reynolds and Southwire.

         112.      In addition, Metro also gave JPMorgan preferential treatment in its warehousing

queues, and in September 2010 loaded out primary aluminum owned by JPMorgan by moving its

position in the queue ahead of primary aluminum warranted to other owners. This

accommodation was not only against the interest of others in the queue, but apparently also

against the interest of Metro itself. According to Metro’s CFO, David Grupenhoff, the change




         18
              David Kocieniewski, A Shuffle of Aluminum, but to Banks, Pure Gold, THE NEW YORK TIMES (July 20,
2013).

{00404153.DOCX; 1}                                      36
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 37 of 64



cost Metro approximately $295,000 in lost rent (from JPMorgan) and offsetting payments to the

warrant-holders who lost their place in the queue.

        113.     On July 7, 2010, Sellars, the head of JPMorgan metals and Chairman of Henry

Bath, emailed Wibbelman, Metro’s CEO, about a loading out dispute at Metro’s New Orleans

location. Metro had refused to load trucks that missed their appointed time slots (prompting the

JPMorgan trader to comment: “Metro talks about cooperation between our companies, but has a

strange way of showing it.”). Sellars then forwarded this email to Wibbelman confirming that he

expected different treatment after a recent “brief chat” they previously had and proposed an

upcoming dinner to discuss the “overall situation.” Sellars then wrote: “As you are well aware

this is material sold to the fabrication industry by my traders . . . we do NOT take material for re-

warehousing.”

        114.     Despite acquiring the Henry Bath warehouses, Sellars was emphatic to point out

to Wibbelman that JPMorgan was “NOT” taking the primary aluminum to re-warehouse in its

own facility. Instead, JPMorgan pointed out that it was selling the primary aluminum to

fabricators, presumably at a price incorporating the artificially elevated Midwest Premium.

Sellars concluded: “I don’t really care what your rules are for anyone else . . . .” The upshot of

this communication was that Sellars did not want Metro to retaliate, as it was not “destocking”

Metro’s warehouse; rather, it was selling its primary aluminum to fabricators.

        115.     Later in October 2010, Wibbelman and a senior trader from Goldman’s metals

desk, Evans, discussed the possibility of Goldman/Metro acquiring primary aluminum from a

Henry Bath warehouse. Wibbelman wrote: “I am concerned if this comes from a warehouse

other than HB, since JPM and GS could set off a warehouse war between Metro and, say,

Steinweg or CWT.” Notably, Wibbelman was not concerned that taking metal out of Henry Bath



{00404153.DOCX; 1}                               37
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 38 of 64



would set off a warehouse war. Rather, Wibbelman was only concerned about the possibility of

Goldman/Metro taking primary aluminum from a non-conspirator, such as Steinweg, who was a

large independent warehousing company.

        116.     Additionally, JPMorgan was storing primary aluminum it owned in warehouses

owned by Metro, and paying the associated storage fees at “full retail” prices, despite the fact

that JPMorgan actually owned its own warehousing subsidiary in Henry Bath. This conduct was

at least against JPMorgan’s own economic self-interest, and at most, a bold attempt to transfer

funds to a firm it (through Henry Bath or directly with Goldman Sachs, which owns Metro)

should have been competing with for the very service for which JPMorgan was paying.

                        Defendants shuffle inventory between warehouses and work together
                        to prevent primary aluminum from becoming available.

        117.     Although Defendants’ perversion of the load-out rules would by themselves have

been sufficient to create a backlog given Defendants’ hoarding of primary aluminum and

manipulation of the cancellation process, Defendants evaded even those minimal rules by

shifting inventories of primary aluminum from one LME-certified warehouse to another (or to

non-certified warehouses) so as to appear to comply with the load-out rules while actually

maintaining their inventories, and the associated artificially-created queues.

        118.     A New York Times article, which was based on an extensive investigation and

contains quotes from individuals with direct knowledge of Metro’s practices in Detroit, describes

those practices:

                 Each day, a fleet of trucks shuffles 1,500-pound bars of
                 [aluminum] among the warehouses. Two or three times a day,
                 sometimes more, the drivers make the same circuits. They load in
                 one warehouse. They unload in another. And then they do it again.




{00404153.DOCX; 1}                               38
32851621.4
           Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 39 of 64



         119.       One former Metro forklift driver, Tyler Clay, described this process as a “merry-
                          19
go-round of metal.” The result is that, despite the LME’s load-out rules, “nearly all of the metal

that Metro moves is not delivered to customers . . . . Instead, it is shuttled from one warehouse to
              20
another.”

         120.       The Senate Report likewise noted that “some of the financial holding companies

used or contemplated using physical commodity activities, such as…merry-go-round

trades…that had the effect or potential effect of manipulating or influencing commodity
         21
prices.”       The Senate Report chronicled that Metro and Glencore had entered into a number of

these transactions whereby Glencore agreed to cancel significant quantities of warrants for
                                                        22
aluminum stored in Metro’s Detroit warehouse. In exchange for lengthening Metro’s queue,

Metro guaranteed Glencore a specific future incentive payment to re-warrant the very same

metal within Detroit Metro within a specified period of time. Metro fronted the logistical

expense (expenses that are usually borne by metal owners) involved to move the metal to a new

“off-warrant” Metro location, also in Detroit, where Glencore paid reduced rent. The aluminum

was then scheduled to, and much of it did, come right back on-warrant within Detroit Metro. In

the event Glencore ultimately did not re-warrant the aluminum as agreed (which it might do if,

for example, the premium to sell the metal into the market had elevated significantly), then

Glencore would pay to Metro a “break fee.” The Senate Report found that Metro had been paid

29 such break fees between 2010 and 2014. Wibbelman acknowledged at the Senate hearing that



         19
              David Kocieniewski, A Shuffle of Aluminum, but to Banks, Pure Gold, THE NEW YORK TIMES (July 20,
2013).
         20
              Id.
         21
              S.R. at 9-10.
         22
              Id. at 202-04.

{00404153.DOCX; 1}                                      39
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 40 of 64



Metro had never done a deal such as the merry-go-round deals prior to the time it was acquired

by Goldman. Each merry-go-round deal was performed in consultation with, and permission of,
                                                                                            23
Goldman. In all, Metro did at least six merry-go-round deals between 2010 and 2013. .

        121.       This “merry-go-round” was not the result of ineptitude; rather, it was a strategy by

Defendants to create longer wait times for the delivery of primary aluminum, thereby impacting

the price of primary aluminum.

        122.       In addition to shifting primary aluminum between LME-certified warehouses for

no valid, lawful purpose, Defendants also moved primary aluminum, or caused it to be moved, to

non-LME warehouses they owned or controlled. According to the Wall Street Journal, as of

October 2013, some 7 million to 10 million MT of primary aluminum were being housed in
                                                                  24
facilities known within the industry as “shadow warehouses.” The movement of primary

aluminum from LME warehouses into shadow warehouses satisfied the LME’s load-out

requirements without ever releasing any primary aluminum into the market. This further

restricted supply and drove up prices.

        123.       Defendants’ shuffling of primary aluminum included deals with other parties,

such as Deutsche Bank and Red Kite. In or around September 2010, Metro entered into an

agreement with Deutsche Bank to move primary aluminum between Metro warehouses in

Detroit. Metro paid Deutsche Bank an incentive fee to cancel 100,000 MT of primary aluminum,

place it in the queue, and move it between Metro’s Detroit warehouses only to eventually re-

warrant the primary aluminum in Detroit. Metro entered into a similar deal with Red Kite in

which Red Kite would eventually cancel over 500,000 MT of primary aluminum warrants. Metro


        23
             Id. at 194-205.
        24
         Tatyana Shumsky, Millions of Tons of Metals Stashed in Share Warehouses, THE WALL STREET
JOURNAL (December 23, 2013).

{00404153.DOCX; 1}                                  40
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 41 of 64



performed the logistics of moving the primary aluminum to an off-LME warehouse storage site,

only to guarantee Red Kite an incentive to re-warrant the primary aluminum (and charge it a

“break fee” if it did not re-warrant the primary aluminum as agreed). Notably, the vast majority

of this primary aluminum would simply be re-warranted in Detroit. On other occasions, Metro

agreed with primary aluminum owners to store it at non-LME warehouses pursuant to the

agreement that it would be “subject to” the Detroit queue, even though it was not warranted

primary aluminum.

        124.     There simply was no valid, procompetitive business justification for these

machinations. Rather, their purpose and effect was to illegally increase the Midwest Premium by

creating and maintaining artificially long queues in the relevant LME warehouses.

        125.     Goldman recognized that the Midwest Premium started to rise when primary

aluminum stopped flowing out of non-Detroit locations. In other words, when the only source for

available primary aluminum was in Detroit, a person wanting that primary aluminum had to go

through the queue. Given the length of the queue, it was not a viable option for a purchaser who

needed spot primary aluminum from a warehouse to buy it from a seller with storehouses of it in

Detroit. As a result, the Midwest Premium spiked up when it otherwise would not have

increased, or at least not increased to the extent it did. Goldman specifically noted that “US

Midwest premiums started to rise quickly in Mar 11 when Baltimore and Chicago (non-Metro

locations) stopped flowing out. One can assume that most metal outside of Detroit has now been

tied-up in financing deals.”

        126.     Defendants engaged in deals with each other to further tie up primary aluminum

not already stored in Detroit. For example, in or around October 2011, JPMorgan and Metro

entered into a rent deal concerning JPMorgan’s primary aluminum stored at Metro’s Mobile,



{00404153.DOCX; 1}                               41
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 42 of 64



Alabama location. On October 25, 2011, Metro’s Wibbelman requested authority from

Goldman’s Jacques Gabillon and Greg Agran to approve a rent deal with JPMorgan. At the time,

JPMorgan owned nearly all of Metro’s 160,000+ MT of primary aluminum. JPMorgan had

apparently been moving some of its primary aluminum to its Henry Bath location, but chose

instead to enter a rent deal with Metro. This deal insured the primary aluminum would not be

available to the market. It also furthered the improper, anticompetitive goal of keeping primary

aluminum from being readily accessible to the spot market.

        127.     As a further example of Defendants’ anticompetitive conduct, JPMorgan kept its

primary aluminum in a competitor’s warehouse rather than move it to its own location in New

Orleans or Baltimore, even though JPMorgan appears to have been the only company storing

metal in Mobile. JPMorgan could have moved the primary aluminum to its own warehouse (and

paid less rent) while at the same time preventing its warehouse competitor from collecting any

rent from its Mobile operations. Instead, contrary to any valid, procompetitive business reason,

JPMorgan stored over 150,000 MTs of primary aluminum with its competitors, which is about

7.5 percent of the U.S. annual domestic production – no small amount.

        128.     During the times material to this Amended Complaint, Defendant Metro

frequently dealt directly with Defendants Glencore and JPMorgan. These dealings included both

the storage of primary aluminum owned by those Defendants at Metro warehouses as well as

entering into sweetheart transactions designed to allow those Defendants to take primary

aluminum from Metro warehouses without being subject to the Metro queues.

        Queues Rise Dramatically As The Amount Of Primary Aluminum Stored In LME
        Warehouses Soars.

        129.     From January through June 30, 2011 (mere months after Goldman’s purchase of

Metro), Metro warehouses in Detroit took in 364,175 MT of primary aluminum and delivered


{00404153.DOCX; 1}                              42
32851621.4
               Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 43 of 64



                           25
out 171,350 MT. That represented 42 percent of inventory arrivals globally and 26 percent of
                                                              26
the metal delivered out, according to LME data. Before Goldman bought Metro, warehouse
                                                                                                              27
customers waited an average of six weeks for their purchases to be delivered to factories. After

Goldman’s acquisition of Metro, the wait skyrocketed, reaching a reported 674 days in March of
         28
2014.

              130.       These same issues were reported in the Vlissingen, Netherlands warehouses

(where Pacorini BV, owned by Glencore, is the dominant operator). Queues of about a year were

reported for primary aluminum stored in Vlissingen. Glencore created those queues through a

deliberate effort to hoard primary aluminum in those warehouses by payment of incentives for
                                     29
anticompetitive purposes. As of December 2012, the Vlissingen LME warehouses stored more
                                                                                                                   30
primary aluminum (1.44 million MT) than the LME Detroit warehouses (1.42 million MT). As

of March 31, 2014, the queue at Pacorini Vlissingen was reported as 610 days, as compared with

518 days on June 30, 2013.

              131.       From the end of 2008 to around 2013, the amount of primary aluminum held in

LME warehouses worldwide soared, from about 1.1 million MT in July 2008 to about 4.5

million MT in April 2013, a five-fold increase.




              25
                   Pratima Desai, et al., Goldman’s new money machine: warehouses, Reuters (July 29, 2011).
              26
                   Id.
              27
                   David Kocieniewski, A Shuffle of Aluminum, but to Banks, Pure Gold, THE NEW YORK TIMES (July 20,
2013).
              28
                   S.R. at 193.
              29
          Maytaal Angel and Melanie Burton, Glencore profits from metals backlog in Dutch port, CHICAGO
TRIBUNE (April 27, 2012).
              30
           Agnieszka Troskiewicz, Dutch Fishing Port Overtakes Detroit as Top Aluminum Location, BLOOMBERG
(Dec. 14, 2012).

{00404153.DOCX; 1}                                            43
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 44 of 64



        132.     In January 2008, there was less than 400,000 MT of primary aluminum stored in

US LME warehouses. By January 2013, Metro’s Detroit warehouses alone stored 1.4 million MT

of primary aluminum.

        The Shortage Of Available Primary Aluminum Causes The Midwest Premium To
        Dramatically Rise.

        133.     The Midwest Premium fluctuated between four and eight cents per pound ($90-

$180 per MT) during the period 2004 through 2008, which was characterized by robust primary

aluminum consumption and LME Cash Prices which peaked at about $3,000 per MT. In the

period between 2008 and 2010, during the financial crisis, recession, and subsequent tepid

recovery, the Midwest Premium reflected downward market pressure and fluctuated between

three to six cents per pound ($65-$130 per MT) at a time when the LME Cash Price was also

much lower, fluctuating between $1,300-$2,200 per MT.

        134.     Starting in February 2011, and due to Defendants’ anticompetitive conduct, a

markedly different pattern emerged. Economic conditions were still poor at this time and there

was a huge global surplus of primary aluminum. Accordingly, the LME Cash Price began a

decline from $2,600 to a low of $1,730. The Midwest Premium, however, moved in the opposite

direction. Beginning in February 2011, the Midwest Premium spiked in three months from 6.45

cents to 8.94 cents per pound and then continued to rise during 2011 through 2013 to the then-

current all-time record of 12 cents per pound ($265 per MT) in July 2013. In January 2014, the

Midwest Premium surged to more than 20 cents per pound. The Midwest Premium was a little

over 3 percent of the LME Cash Price at the height of the bull market in 2008, but eventually

reached over 14 percent of the LME Cash Price – at a time when global surpluses of primary

aluminum had never been higher.




{00404153.DOCX; 1}                              44
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 45 of 64



        135.     The chart below demonstrates how Defendants’ conspiracy to withhold primary

aluminum from the primary aluminum market caused the Midwest Premium to dramatically rise:




        136.     The LME’s Enforcement Committee commenced disciplinary proceedings against
                                                                                       31
Metro for activities that Metro undertook between September 2010 and April 2013.

Specifically, Metro entered into transactions “with three different metal owners in respect of

metal stored at its Detroit LME warehouse location (“Metro LME Detroit”). The Transactions

concerned warrants relating to primary aluminum. The alleged breaches relate to Metro’s



        31

http://lme.com/~/media/files/notices/2016/07/16%20270%20a264%20w091%20disciplinary%20action%20-
%20metro.pdf (last visited Oct. 13, 2016, 11:08 AM)

{00404153.DOCX; 1}                               45
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 46 of 64



negotiation, structuring and undertaking of the Transactions. As part of these Transactions,

Metro offered inducements, which were accepted for certain metal stored in Metro LME Detroit

by the metal owners, who cancelled their warrants representing such metal. The cancelled metal

was physically delivered out of Metro LME Detroit and then such metal or a portion of it was
                                                             32
rewarranted at a later date in Metro LME Detroit.”

        137.            LME permitted Metro to settle the disciplinary action for $10 million without

admitting or denying the breaches. In imposing its sanction, the LME concluded that “the

Transactions at Metro LME Detroit impacted the ability of the LME to perform its function
                   33
effectively.” One of those functions—indeed the LME’s most important function—is to
                                                                  34
provide a “reference price for physical negotiations.” As explained above, and as confirmed by

the LME imposing a substantial and unprecedented fine, Metro’s conduct, in concert with co-

Defendants, distorted and dislocated the price of primary aluminum paid by consumers.

DEFENDANTS MANIPULATE THE MIDWEST PREMIUM AND REAP
SUPRACOMPETITIVE PROFITS FROM SALES OF PRIMARY ALUMINUM.

        Defendants’ trading operations involved the purchase and sale of primary
        aluminum.

        138.            Defendant banks manipulated the primary aluminum price, including the Midwest

Premium, so they could reap profits in their sales of primary aluminum, physical holdings, and

trading activities.

        139.            Defendants sell aluminum to industrial uses on both an annual and spot basis.

Consistent with industry practice in the United States, Defendants charge the Midwest Premium.

Defendant Glencore sold primary aluminum to industrial users in the United States and charged


        32
             Id.
        33
             Id.
        34
             https://www.lme.com/pricing-and-data/pricing/ (last visited 10/17/16 10:28 AM)

{00404153.DOCX; 1}                                      46
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 47 of 64



them the artificially inflated Midwest Premium. Glencore sold primary aluminum directly to

Southwire and Reynolds that incorporated the artificially inflated Midwest Premium. Defendant

J. Aron sold primary aluminum to industrial users in the United States and charged them the

artificially inflated Midwest Premium. J. Aron sold primary aluminum directly to Southwire that

incorporated the artificially inflated Midwest Premium.

        140.     Increasing the Midwest Premium allowed Defendants the opportunity and

incentive to earn additional profits on these transactions, because Defendants generally do not

pay the Midwest Premium to acquire the aluminum. Rather, they acquire through LME warrants

or engaging in supply transactions with aluminum producers, which often involve their LME

warehouse operations. Defendants can sell aluminum in one of their warehouses without a

queue, or even metal that is held off-warrant. Thus, increases to the Midwest Premium allow

Defendants to sell aluminum for more, providing them yet another motive to conspire.

        141.     The artificial increases in the Midwest Premium also allowed Defendants to sell

primary aluminum at additional profits by squeezing up the margin. For example, if the markets

were trending up, as Defendants knew they would by virtue of their anticompetitive conduct,

they could buy physical metal in order to make markets in the premium and supply customers

with that physical metal once Defendants obtained delivery of it. Indeed, as traders of physical

aluminum, the cornerstone of Defendants’ business was to buy primary aluminum at a cheaper

premium than the premium it sold at, including in sales to Southwire and Reynolds.

        142.     Not only were Defendants able to profit on their sales of physical holdings, the

mark to market value of these holdings also increased dramatically based on the increase in

premium. As the Senate Report noted, Goldman and JPMorgan had, or acquired, enormous




{00404153.DOCX; 1}                               47
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 48 of 64



                                                                          35
physical holdings of primary aluminum during the period in question. At the time Goldman

acquired Metro in February 2010, it did not own any primary aluminum. By the end of 2012,

Goldman’s primary aluminum holdings exceeded 1.5 million MT, and were worth more than

$3.2 billion. JPMorgan’s primary aluminum holdings at the end of 2011 were valued at $6.5

billion. In January 2012, JPMorgan’s inventory peaked at over 3.5 million MT, valued at almost

$7.5 billion.

        143.       The Defendant banks and traders also profited from trading activities related to

artificially elevated premiums they had illegally created. When a commodities market is in

contango (when the futures price is higher than the expected spot price), a holder of the

commodity has an opportunity for profit if storage and financing costs for holding the

commodity are less than the difference between the expected spot price and the futures price.

Where, as here, the same or related parties could simultaneously: (1) hold; (2) store; and (3)

finance the commodity, there was a ripe opportunity for primary aluminum market manipulation

and collusion at the expense of bona fide purchasers of primary aluminum. Defendants’ use of

incentives for storage of primary aluminum in their warehouses also encouraged such

manipulation by lowering carrying costs. As the Senate Report noted, “[i]f the bank’s affiliate

owns a metals warehouse and the bank trades metals in the futures market, the bank may time the

release of the warehoused metal in ways that benefit the bank’s own commodities positions and
                                            36
contrary to the interests of its clients.”

        144.       The trading arms of the bank Defendants, along with Glencore’s trading

operation, engaged in futures transactions in the LME forward contract market. As discussed



        35
             S.R. at 3, 169, 318, 380-81.
        36
             S.R. at 37.

{00404153.DOCX; 1}                                 48
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 49 of 64



above, these traders and banks seized the opportunity to purchase primary aluminum during the

times material to this Amended Complaint and sold it forward for a future profit, due to the

prevailing market contango. In order to take the future short (selling) position in the LME

market, there must be corresponding long (buying) positions. Many of these long positions

reflect industrial users of primary aluminum who know that they will need a quantity of primary

aluminum on future dates but seek price protection against inflation of the LME Cash Price. By

contrast, these industrial users had no protection against the artificial inflation of the Midwest
             37
Premium.

        145.      The increase in the Midwest Premium and other regional premiums was borne by

purchasers of primary aluminum, and was the result of Defendants’ anticompetitive conduct. For

a long time, although primary aluminum purchasers could hedge against the LME Cash Price, no

major financial institution offered a hedge against rising regional premiums (including the

Midwest Premium) – even though, as explained before, Goldman Sachs and JPMorgan (among

other major investment banks) were active participants in the market for commodities-related

derivative instruments. The uniformity and depth of the antitrust injury inflicted on Plaintiffs by

Defendants’ conduct is amply illustrated by the fact that during almost the entire period of time

material to this Amended Complaint, primary aluminum purchasers could not obtain hedge or

similar risk management protection against rising Midwest Premium levels.


        37
             Defendant warehouses also benefited from the existence of queues in the system by being able to charge
higher rents. LME warehouses generally earn revenue in two ways. First, warehouses earn rent for each day they
store metal within their warehouse. Second, warehouses charge Free on Truck (“FoT”) rates, which are essentially
delivery-out charges relating to the release of the metal from their warehouse. Warehouses set their maximum daily
rent and FoT rates on an annual basis. The annual period runs from April 1 to March 31. Warehouses must submit
their rents and FoT rates to the LME by December 1 of the preceding year. The LME then publishes this
information. Each warehouse thus knows its competitors’ annual maximum daily rent and FoT rates. Warehouses
with queues are incentivized to publish higher rents and FoT rates, because the existence of a queue guarantees
metal must be stored for a minimum amount of time. In contrast, warehouses without queues should be incentivized
to publish lower rents and FoT rates in order to attract metal. Nevertheless, the rents for all three Defendant
warehouses largely moved in lockstep.

{00404153.DOCX; 1}                                      49
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 50 of 64



        Defendants Sell Their Warehouse Businesses Upon Investigatory Scrutiny.

        146.     As a result of the conduct set forth above, large purchasers of primary aluminum

made formal complaints to the LME and other authorities.

        147.     For example, Coca Cola filed a complaint with the LME in June 2011, accusing

Goldman Sachs of creating supply bottlenecks at the Detroit warehouses to artificially raise the

price of primary aluminum. In that complaint, Coca Cola stated that it takes more than seven
                                                                            38
months to access primary aluminum from the Detroit warehouses.

        148.     Subsequently, the Beer Institute, a trade group representing beer brewers, filed

another complaint with the LME. According to a statement released by the Beer Institute in

conjunction with the complaint, Defendants’ rules and practices “are interfering with normal

supply and demand dynamics” and have “led to a complete disconnect between LME aluminum

prices and actual primary aluminum prices and prevent brewers and their suppliers from
                                                                                          39
obtaining primary aluminum in a reasonable timeframe at fair-market prices.”

        149.     Defendants’ conduct also sparked government investigations, both domestically

and abroad. In May 2011, the Science and Technology Committee of the House of Commons of

the Parliament of the United Kingdom reported a concern that “the ownership of metals storage

warehouses by a dominant dealer on the London Metals Exchange” (apparently referring to
                                                                                                        40
JPMorgan) may be anticompetitive and referred this concern to the Office of Fair Trading.




        38
           Dustin Walsh, Aluminum Bottleneck: Coke’s complaint: 12 percent of global stockpile held here,
boosting prices, CRAIN’S DETROIT BUSINESS (June 26, 2011).
        39
           Joe Richter and Agnieszka Troskiewicz, Beer Companies Press LME to Cut Aluminum Warehouse
Backlogs, BLOOMBERG (June 23, 2013).
        40
            United Kingdom Parliament, House of Commons Science and Technology Committee, “Fifth Report:
Strategically important metals,” ¶¶79-81 (May 2011). Available at:
http://www.publications.parliament.uk/pa/cm201012/cmselect/cmsctech/726/72602.htm.

{00404153.DOCX; 1}                                     50
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 51 of 64



        150.       In November 2014, the U.S. Senate Permanent Subcommittee on Investigations

released the Senate Report on its probe into potential abuses in energy and metals markets,
                                                                                        41
including looking into Defendants’ involvement with the aluminum markets. The report noted

that the fact that Goldman “engaged in extensive aluminum trading at the same time it was

approving practices leading to a long warehouse queue has given rise to serious doubts about the
                                        42
integrity of the aluminum market.”

        151.       To the extent they have wound down this collusive restriction of the available

primary aluminum on the market, the collusive group was able to lock in their profits by exiting

together before most of the other holders of metal in the warehouses, leaving these slower market

participants to take the comparative loss, while the collusive group gained.

        152.       As a result of increased industry, media, and regulatory scrutiny, many of the

Defendants changed their practices or exited the warehousing business altogether.

        153.       In March of 2014, JPMorgan sold its physical commodities trading business,
                                                           43
which included its primary aluminum warehousing.

        154.       Goldman soon followed suit. On July 31, 2013, Goldman Sachs announced

several steps to reduce load-out times at the Metro Detroit warehouses, including offering

purchasers immediate delivery and prioritizing purchasers who actually intended to use the

primary aluminum over traders and speculators in the queues. Goldman’s commitment to




        41
             S.R. at 169.
        42
             Id.
        43
            See Dmitry Zhdannikov and Chris Peters, JPMorgan sells physical commodities until to Merduria for
$3.5 billion, REUTERS (Mar. 19, 2014).

{00404153.DOCX; 1}                                    51
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 52 of 64



changing its business practices, however, was short lived. By August of 2015, Goldman was
                                                                       44
completely out of the primary aluminum warehousing business.

        155.     Most importantly, only a few months after it came under new ownership that was

independent of the other Defendants, the LME announced aggressive new initiatives to reduce

queues, including proposing the simple step of requiring those warehouses experiencing
                                                                                45
excessive queues to load out more primary aluminum than they load in. There is no legitimate

reason why this obvious action could not have been taken when the complaints about the

excessive queues first surfaced.

PLAINTIFFS SUFFERED INJURY RESULTING FROM DEFENDANTS’
CONSPIRACY.

        156.     Defendants’ collusion and manipulation, as alleged above, affected the pricing of

millions of dollars’ worth of aluminum in the United States and other parts of the world.

        157.     Plaintiffs have suffered antitrust injury due to Defendants’ misconduct alleged

above in the form of having to pay an illegally and artificially inflated Midwest Premium. Absent

Defendants’ misconduct, the Midwest Premium Plaintiffs paid would have remained stable or,

more likely, decreased in conjunction with the base price, thus resulting in lower net prices for

Plaintiffs. Instead, during the relevant time period of Defendants’ misconduct, the Midwest

Premium soared to record levels.

        158.     Plaintiffs are efficient enforcers of the antitrust laws in that by paying artificially

inflated aluminum prices directly to integrated producers and traders, including directly to




        44
          See Josephine Mason, Exclusive: Goldman puts Metro metals warehousing unit up for sale, REUTERS
(May 20, 2014).
        45
            Goldman sells Colombia coal unit, ending physical commodity forays, CNBC.com,
http://www.cnbc.com/2015/08/14/goldman-sells-colombia-coal-unit-ending-physical-commodity-forays.html (last
visited June 23, 2016, 12:45 PM).

{00404153.DOCX; 1}                                   52
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 53 of 64



Defendants Glencore and J. Aron, Plaintiffs have suffered the most direct injury. As the direct

and first-level purchasers of primary aluminum, and for their own industrial uses, Plaintiffs are

the first payers of the inflated regional premiums, directly injured by inflated aluminum prices,

and so are among the class of persons whose self-interest would motivate them to vindicate the

public interest in antitrust enforcement.

        159.     Plaintiffs remain the most efficient enforcer even compared to the producers

because the producers’ self-interest would not motivate them to file suit to enforce the antitrust

laws and the producers do not pay the premiums. Plaintiffs’ injuries are concrete and not

speculative, being tied directly to the artificially-inflated Midwest Premium. Finally, as the direct

purchasers of primary aluminum for their own use, there is no difficulty identifying or

apportioning Plaintiffs’ damages in this action.

                                      CLAIMS FOR RELIEF

                           FIRST CLAIM FOR RELIEF
            VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1

        160.     Plaintiffs reallege and reincorporate by reference the preceding allegations as if

fully set forth herein.

        161.     Beginning at a time unknown to Plaintiffs, but reasonably believed to be at or

around the time of Goldman’s acquisition of Metro in 2010 and continuing through the present,

Defendants and their co-conspirators entered into and engaged in a conspiracy in unreasonable

restraint of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

        162.     The conspiracy consisted of a continuing agreement, understanding, or concerted

action between and among Defendants and their co-conspirators in furtherance of which

Defendants artificially raised prices for purchases of primary aluminum for physical delivery by

imposing supra-competitive regional premiums, including the Midwest Premium. Defendants’


{00404153.DOCX; 1}                                 53
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 54 of 64



conspiracy constitutes a per se violation of the federal antitrust laws and is, in any event, an

unreasonable and unlawful restraint of trade.

        163.     Defendants’ conspiracy, and the resulting impact on the market for primary

aluminum, occurred in and affected interstate commerce. Defendants’ unlawful conduct was

through mutual understandings, combinations or agreements by, between and among Defendants

and other unnamed co-conspirators. These other co-conspirators have either acted willingly or,

due to coercion, unwillingly in furtherance of the unlawful restraint of trade alleged herein.

        164.     The contract, combination or conspiracy has had the following effects, among

others: (1) Prices charged to Plaintiffs for purchases of primary aluminum, particularly the

regional premiums, including the Midwest Premium and other regional premium price terms,

were fixed or stabilized at levels higher than the free market would have returned but for the

manipulation; and (2) Plaintiffs have been deprived of the benefits of free, open, and unrestricted

competition in the market for primary aluminum.

        165.     As a proximate result of Defendants’ unlawful conduct, Plaintiffs have suffered

injury to their business or property.

        166.     Plaintiffs are entitled to treble damages, attorneys’ fees, reasonable expenses, and

costs of suit for the violations of the Sherman Act alleged herein.

                             SECOND CLAIM FOR RELIEF
                     VIOLATION OF THE NEW YORK DONNELLY ACT

        167.     To the extent not inconsistent with this Second Claim for Relief, Plaintiffs

reallege and reincorporate the preceding allegations as if fully set forth herein.

        168.     Beginning at a time unknown to Plaintiffs, but reasonably believed to be at or

around the time of Goldman’s acquisition of Metro and continuing through the present,

Defendants and their co-conspirators entered into and engaged in a contract, agreement,


{00404153.DOCX; 1}                                54
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 55 of 64



arrangement or combination whereby competition or the free exercise of activity in the conduct

of business, trade, or commerce in the state of New York is or has been restrained, in violation of

the Donnelly Act (N.Y. G.B.L. § 340, et seq.).

        169.     The contract, agreement, arrangement, or combination consisted of a continuing

agreement, understanding, or concerted action between and among Defendants and their co-

conspirators in furtherance of which Defendants artificially raised prices for purchases of

primary aluminum for physical delivery by imposing supra-competitive regional premiums,

including the Midwest Premium.

        170.     Defendants’ contract, agreement, arrangement or combination, and the resulting

impact on the market for primary aluminum, occurred in and affected commerce in the state of

New York.

        171.     Defendants’ unlawful conduct was through mutual understandings, combinations

or agreements by, between and among Defendants and other unnamed co-conspirators. These

other co-conspirators have either acted willingly or, due to coercion, unwillingly in furtherance

of the unlawful restraint of trade alleged herein.

        172.     The contract, agreement, arrangement or combination has had the following

effects, among others: (1) Prices charged to Plaintiffs for purchases of primary aluminum,

particularly regional premiums, including the Midwest Premium and other regional price terms,

were fixed or stabilized at levels higher than the free market would have returned but for the

manipulation; and (2) Plaintiffs have been deprived of the benefits of free, open, and unrestricted

competition in the market for primary aluminum.

        173.     As a proximate result of Defendants’ unlawful conduct, Plaintiffs have suffered

injury to their business or property.



{00404153.DOCX; 1}                               55
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 56 of 64



        174.     Pursuant to N.Y. G.B.L. §340(5), Plaintiffs are entitled to treble damages,

attorneys’ fees, reasonable expenses, and cost of suit for the violations of law alleged herein.

                         THIRD CLAIM FOR RELIEF
          VIOLATION OF THE MICHIGAN ANTITRUST REFORMATION ACT

        175.     To the extent not inconsistent with this Third Claim for Relief, Plaintiffs reallege

and reincorporate by reference the preceding allegations as if fully set forth herein.

        176.     Beginning at a time unknown to Plaintiffs, but reasonably believed to be at or

around the time of Goldman’s acquisition of Metro, and continuing through the present,

Defendants and their co-conspirators entered into and engaged in a conspiracy to restrain trade in

violation of the Michigan Antitrust Reformation Act (MCL § 445.772, et seq.).

        177.     The conspiracy consisted of a continuing agreement, understanding, or concerted

action between and among Defendants and their co-conspirators in furtherance of which

Defendants artificially raised prices for purchases of primary aluminum for physical delivery by

imposing supra-competitive regional premiums, including the Midwest Premium.

        178.     Defendants’ conspiracy, and the resulting impact on the market for primary

aluminum, occurred in and affected commerce in the state of Michigan, including Plaintiffs’

purchases of primary aluminum. Defendants’ unlawful conduct was through mutual

understandings, combinations, or agreements by, between, and among Defendants and other

unnamed co-conspirators. These other co-conspirators have either acted willingly or, due to

coercion, unwillingly in furtherance of the unlawful restraint of trade alleged herein.

        179.     The contract, combination, or conspiracy has had the following effects, among

others: (1) Prices given to Plaintiffs for purchases of primary aluminum, particularly the regional

premiums, including the Midwest Premium price term, were fixed or stabilized at levels higher

than the free market would have returned but for the manipulation; and (2) Plaintiffs have been


{00404153.DOCX; 1}                                56
32851621.4
          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 57 of 64



deprived of the benefits of free, open, and unrestricted competition in the market for primary

aluminum.

          180.   As a proximate result of Defendants’ unlawful conduct, Plaintiffs have suffered

injury to their business or property.

          181.   As a result of Defendants’ violation of MCL § 445.772, Plaintiffs are entitled to

treble damages, costs and reasonable attorneys’ fees pursuant to MCL § 445.778.

                            FOURTH CLAIM FOR RELIEF
                     VIOLATION OF THE ILLINOIS ANTITRUST ACT
                              (Brought by Reynolds Only)

          182.   To the extent not inconsistent with this Fourth Claim for Relief, Plaintiff

Reynolds realleges and reincorporates by reference the preceding allegations as if fully set forth

herein.

          183.   Beginning at a time unknown to Reynolds, but reasonably believed to be at or

around the time of Goldman’s acquisition of Metro, and continuing through the present,

Defendants and their co-conspirators entered into and engaged in a conspiracy to restrain trade in

violation of the Illinois Antitrust Act (740 ILCS 10/3).

          184.   The conspiracy consisted of a continuing agreement, understanding, or concerted

action between and among Defendants and their co-conspirators in furtherance of which

Defendants artificially raised prices for purchases of primary aluminum for physical delivery by

imposing supra-competitive regional premiums, including the Midwest Premium.

          185.   Defendants’ conspiracy, and the resulting impact on the market for primary

aluminum, occurred in and affected commerce in the state of Illinois, including Reynolds’

purchases of primary aluminum. Defendants’ unlawful conduct was through mutual

understandings, combinations, or agreements by, between, and among Defendants and other



{00404153.DOCX; 1}                                57
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 58 of 64



unnamed co-conspirators. These other co-conspirators have either acted willingly or, due to

coercion, unwillingly in furtherance of the unlawful restraint of trade alleged herein.

        186.     The contract, combination, or conspiracy has had the following effects, among

others: (1) Prices given to Reynolds for purchases of primary aluminum, particularly the regional

premiums, including the Midwest Premium price term, were fixed or stabilized at levels higher

than the free market would have returned but for the manipulation; and (2) Reynolds has been

deprived of the benefits of free, open, and unrestricted competition in the market for primary

aluminum.

        187.     As a proximate result of Defendants’ unlawful conduct, Reynolds has suffered

injury to its business or property.

        188.     As a result of Defendants’ violation of 740 ILCS 10/3, Reynolds is entitled to

treble damages, costs and reasonable attorneys’ fees pursuant to 740 ILCS 10/7.

                                   FIFTH CLAIM FOR RELIEF
                                     UNJUST ENRICHMENT
                                    (Brought by Reynolds Only)

        189.     To the extent not inconsistent with this Fifth Claim for Relief, Plaintiff Reynolds

realleges and reincorporates by reference the preceding allegations as if fully set forth herein.

        190.     In the alternative or in addition to the foregoing claims, Reynolds is entitled to

recovery under Illinois state law for unjust enrichment.

        191.     Defendants have unjustly retained benefits received, to the detriment of Reynolds.

Defendants’ unjust enrichment includes, but is not limited to, profits received by them as a result

of their wrongful actions which caused Reynolds to pay inflated prices for primary aluminum

purchases.

        192.     As a direct result of Defendants’ unjust enrichment, Reynolds has suffered an

impoverishment and has been injured in its business or property.

{00404153.DOCX; 1}                                58
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 59 of 64



        193.     In the event Reynolds does not fully prevail on its other claims, no adequate

remedy exists at law to allow Reynolds to seek restitution for its injuries.

        194.     No justification exists for the Defendants receipt or retention of the unjust

enrichment they have received as a result of their wrongful actions which directly injured

Reynolds. Therefore, Reynolds is entitled to disgorgement of all profits resulting from the

payment of inflated fees and prices for primary aluminum.

                           SIXTH CLAIM FOR RELIEF
            VIOLATION OF The GEORGIA FAIR BUSINESS PRACTICES ACT
                            (Brought by Southwire Only)

        195.     To the extent not inconsistent with this Sixth Claim for Relief, Plaintiff Southwire

realleges and reincorporates by reference the preceding allegations as if fully set forth herein.

        196.     Beginning at a time unknown to Southwire, but reasonably believed to be at or

around the time of Goldman’s acquisition of Metro, and continuing through the present,

Defendants and their co-conspirators engaged in unfair and deceptive practices in their conduct

of consumer transactions, in violation of the Georgia Fair Business Practices Act, (Ga. Code

Ann. §10-1-393).

        197.     The unfair and deceptive practices committed between and among Defendants

and their co-conspirators, were done in furtherance of a conspiracy to artificially raise prices for

purchases of primary aluminum for physical delivery by imposing supra-competitive regional

premiums, including the Midwest Premium.

        198.     Defendants’ actions, and the resulting impact on the market for primary

aluminum, occurred in and affected commerce in the state of Georgia, including Southwire’s

purchases of primary aluminum. Defendants’ unlawful conduct was through mutual

understandings, combinations, or agreements by, between, and among Defendants and other



{00404153.DOCX; 1}                                59
32851621.4
          Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 60 of 64



unnamed co-conspirators. These other co-conspirators have either acted willingly or, due to

coercion, unwillingly in furtherance of the unlawful restraint of trade alleged herein.

          199.   The Defendants’ unfair and deceptive practices in trade and commerce had the

following effects, among others: (1) Prices given to Southwire for purchases of primary

aluminum, particularly the regional premiums, including the Midwest Premium price term, were

fixed or stabilized at levels higher than the free market would have returned but for the

manipulation; and (2) Southwire has been deprived of the benefits of free, open, and unrestricted

competition in the market for primary aluminum.

          200.   Prices given to Southwire and other consumers for purchases of primary

aluminum, particularly including the Midwest Premium price term, were fixed or stabilized at

levels higher than the free market would have returned but for Defendants’ price manipulation.

          201.   Southwire has been deprived of the benefits of free, open, and unrestricted

competition in the market for primary aluminum.

          202.   As a proximate result of Defendants’ unlawful conduct, Southwire has suffered

injury to its business or property.

          203.   As a result of Defendants’ violation of Ga. Code Ann. §10-1-393, Southwire is

entitled to treble damages, costs and reasonable attorneys’ fees pursuant to §10-1-390, et. seq.

                                SEVENTH CLAIM FOR RELIEF
                                   UNJUST ENRICHMENT
                                  (Brought by Southwire Only)

          204.   To the extent not inconsistent with this Seventh Claim for Relief, Plaintiff

Southwire realleges and reincorporates by reference the preceding allegations as if fully set forth

herein.

          205.   In the alternative or in addition to the foregoing claims, Plaintiff Southwire is

entitled to recovery under Georgia State law for unjust enrichment.

{00404153.DOCX; 1}                                60
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 61 of 64



        206.     Defendants have received an identifiable benefit, namely, increased profits

resulting from Defendants’ unlawful actions which caused Southwire to pay inflated prices and

costs for primary aluminum purchases.

        207.     Receipt of the benefit came at no costs to Defendants, rather, it was a result of

their unlawful conduct.

        208.     In the event Southwire does not fully prevail on its other claims, no adequate

remedy exists at law to allow Southwire to seek restitution for its injuries.

        209.     No justification exists for the Defendants’ retention of the unjust enrichment they

have received as a result of their wrongful actions which directly injured Southwire. Therefore,

Southwire is entitled to disgorgement of all profits resulting from the payment of inflated fees

and prices for primary aluminum.

                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs request that the Court:

        (a)      Enter an order declaring that Defendants’ actions as set forth in this Amended
                 Complaint, and in other respects, violate the law;

        (b)      Award Plaintiffs damages in an amount according to proof against Defendants for
                 Defendants’ violation of 15 U.S.C. § 1, to be trebled in accordance with those
                 laws;

        (c)      Award Plaintiffs damages in an amount according to proof against Defendants for
                 Defendants’ violation of N.Y. G.B.L. § 340, et seq., to be trebled in accordance
                 with those laws;

        (d)      Award Plaintiffs damages in an amount according to proof against Defendants for
                 Defendants’ violation of M.C.L. § 445.772, et seq., to be trebled in accordance
                 with those laws;

        (e)      Award Plaintiff Reynolds damages in an amount according to proof against
                 Defendants for Defendants’ violations of 740 ILCS 10/3, to be trebled in
                 accordance with those laws;

        (f)      Award Plaintiff Reynolds damages in an amount according to proof against
                 Defendants for Defendants’ unjust enrichment in violation of Illinois state law;


{00404153.DOCX; 1}                                61
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 62 of 64



        (g)      Award Plaintiff Southwire damages in an amount according to proof against
                 Defendants for Defendants’ violations of the Georgia Fair Business Practices Act,
                 Ga. Code Ann. § 10-1-393, to be trebled in accordance with those laws;

        (h)      Award Plaintiff Southwire damages in an amount according to proof against
                 Defendants for Defendants’ unjust enrichment in violation of Georgia state law;

        (i)      Award Plaintiffs their costs of suit, including reasonable attorneys’ fees and
                 expenses; and

        (j)      Award such other equitable and further relief as the Court may deem just and
                 proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiffs respectfully demand a trial by jury of all issues so triable.

Dated: November 18, 2019                         Respectfully submitted,
       New York, New York
                                                 COHEN TAUBER SPIEVACK & WAGNER P.C.

                                                 By: /s/Alan Arkin
                                                        Alan Arkin
                                                 420 Lexington Ave., Suite 2400
                                                 New York, NY 10170-2499
                                                 Tel: (212) 381-8730
                                                 Fax: (212) 586-5095
                                                 aarkin@ctswlaw.com

                                                 Attorneys for Plaintiffs

                                                 PALMERSHEIM & MATTHEW LLP

                                                 Robert J. Palmersheim, Esq.
                                                 Anand C. Mathew, Esq.
                                                 401 N. Franklin Street, Suite 4S
                                                 Chicago, IL 60654
                                                 Tel: (312) 705-3622
                                                 Fax: (312) 878-2890
                                                 rjp@thepmlawfirm.com
                                                 acm@thepmlawfirm.com

                                                 Attorneys for Plaintiffs
                                                 Admitted Pro Hac Vice




{00404153.DOCX; 1}                                62
32851621.4
         Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 63 of 64



                                      HONIGMAN LLP

                                      Matthew Mrkonic, Esq.
                                      2290 First National Building
                                      Detroit, MI 48226
                                      Tel: (313) 465-7614
                                      Fax: (313) 465-7615
                                      Mmrkonic@honigman.com

                                      Attorneys for Plaintiffs
                                      Admitted Pro Hac Vice




{00404153.DOCX; 1}                     63
32851621.4
           Case 1:16-cv-05955-PAE Document 99 Filed 11/20/19 Page 64 of 64



                                CERTIFICATE OF SERVICE

         I hereby certify that on November 18, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the email addresses denoted on the Electronic Mail Notice List.

         I certify under the laws of the United States of America that the foregoing is true and

correct.

Dated: November 18, 2019                      Respectfully submitted,
       New York, New York
                                              COHEN TAUBER SPIEVACK & WAGNER P.C.

                                              By: /s/Alan Arkin
                                                     Alan Arkin
                                              420 Lexington Ave., Suite 2400
                                              New York, NY 10170-2499
                                              Tel: (212) 381-8730
                                              Fax: (212) 586-5095
                                              aarkin@ctswlaw.com

                                              Attorneys for Plaintiffs




{00404153.DOCX; 1}32851621.4
